 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDWest Point Manufacturing Company(Lanett Mill)andTextileWorkers Union of America,AFL-CIO.'Case No. 10-CA-,0284.February 17, 1956DECISION AND ORDEROn October 31, 1955, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding in which he dis-missed some allegations of the complaint and sustained others. To theextent here pertinent,2 he found that the Respondent had engaged incertain unfair labor practices and recommended that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby. affirmed.The Board has considered the Intermedi-ate Report, the exceptions and the brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the corrections and additions noted.below.''The AFL and CIO having merged, we are showing the affiliation of the Union accord-ingly3 As no exceptions were filed to the findings dismissing certain portions of the com-plaint, such findings are hereby adoptedpro forma.3In section III, A, fifth paragraph, of the Intermediate Report, the Trial Examinerstates that Haynes made certain comments with respect to union organizational effortsat a "special meeting of all supervisors."The record shows that, according to the testi-mony of Holly, Haynes made comments along the line referred to by the Trial Examinerat a special meeting of "secondhands "The Respondent's brief asserts that such meetingwas confined to the secondhands and/or other supervisors in the spinning department.This assertion may well represent the fact, inasmuch as there is testimony by other super-visors that they had,no knowledge of the meeting referred to by HollyThe record alsoshows, however, that regular weekly meetings of overseers were conducted , that PlantManager Williams advised' overseers either individually or at one or more such weeklymeetings of the Union's organizational efforts , and that overseers, in turn, transmittedto lesser supervisors (such as secondhands) the information and instructions impartedto them by Williams.While we correct the Intermediate Report in the respect abovenoted,we sustain the Trial Examiner's implicit finding that the Respondent wasawareofthe Union's organizational efforts and of its employees' interest in'the same in Feb-.ruary, and that the Respondent's higher management officials so advised its lesser super-visors and gave the latter certain instructions as to how to cope with the situation.In section III, B, 1, second paragraph, of the Intermediate Report, the Trial Examiner'inadvertently attributed to employee Russell Lawhon, the testimony given by employeeGeorge Stahlmgs as to interrogation by Secondhand Horace Knight. As Stahlings'testi-mony on this point is undisputed, we find that Knight asked Stahlings within 3 or 4weeks after he had joined the Union if he had signed an application card.,Employee Russell Lawhon's testimony was that about 3 weeks after he had' joined theUnion, Supervisor Roland Thompson asked him, in the presence of Supervisor Bill Smith,whether he (Lawhon) "had been' out to . . . the Union meeting," and that when Law-lion admitted he had been there, Thompson further asked him whether "there was a verybig crowd out there "Although Thompson denied acts of interrogationin categoricalterms, the Trial Examiner, in discussing Thompson's denial in connection with the testi-mony of other employees attributing interrogation to Thompson, did not find this4denial115 NLRB No. 80. WEST POINT MANUFACTURING COMPANY449,ORDERUpon the entire record in this case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, West Point ManufacturingCompany (Lanett Mill), its. officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouragingmembership in TextileWorkers Union ofAmerica, AFL-CIO, or any other labor organization of its employees,by discriminatorily discharging or refusing to reinstate any of itsemployees or by otherwise discriminating in regard to their tenure orconditions of employment because of their membership in, or activ-ities on behalf of, any such labor organization.(b) Interrogating its employees concerning their union member-ship, sympathies, or activities, asking or inducing employees to re-voke their union-memberships and to request the return of their unionauthorizations, threatening employees with reprisal because of theirunion membership, sympathies, or activities, promising employeesbenefits on condition of their withdrawal of union membership ordiscontinuance of union activities, and threatening employees with theclosing of its plant because of their concerted activities.(c) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist Textile Workers Union of America, AFL-CIO, or anyother labor organization, to bargain collectively through represent-atives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other- mutual aid or protection,or in the exercise of their equal right to refrain from any or all suchcredibleWe therefore credit Lawhon's testimony and find that Thompson InterrogatedLawhon with reference to his attendance at a union meeting.Although we adopt the Trial Examiner's substantive determination, as to ElizabethDanford, we note that the Trial Examiner refers to the fact that Danford's personnel filecontains notations such as "rated-Excellent "Examination of the files discloses thatsuch a notation with reference to Danford's capabilities as a worker was made'in 1945,and that more recent "excellent" notations had reference to her physical condition.Wemake no finding, therefore, that Danford was rated as an "Excellent" worker as of, ornear, the date of her discharge.We note further, however, that Danford's separation formdescribes her performance as "average" in all the factors used by the Company in ratingits employees, including her "get-along ability" with supervisors and fellow employees,her production, and her "interest in job " Such form also states that the Company"would consider" her for reemployment.We also note that such written reprimands asdo appear in her file coincide, in time, with the beginning of union organizational activityin the plantWe do not consider the foregoing as affecting the validity of the Trial Ex-aminer's conclusion as to the discriminatory nature of Danford's discharge.Likewise, in view of certain written reprimand records appearing in the personnel fileof Benjamin Stone, we do not adopt the Trial Examiner's statement that Stone held theposition of loom fixer "with no recorded indication of dissatisfaction until the time he wasseparated."We are 'nevertheless persuaded', as was the Trial Examiner, that Stone's,discharge was discriminatory:We note, in this connection, that the only reprimand re-corded as to "Stone's "reading of newspapers" Is dated March 7, two days after Stonejoined the Union, and was interrogated about his activity by Supervisor Thompson.390609-68-vol. 115-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.-2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Elizabeth Danford, Benjamin F. Stone, Elvin Smith,John F. Cole, James T. Simms, James C. Reed, Herman Crowder,and Genelle Tankersley immediate and full reinstatement to theirformer or substantially equivalent positions and make each of themwhole for any loss of pay they may have suffered by reason of Re-spondent's discrimination against them in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employment under the terms of this Order.(c)Post at its plant in Langdale, Alabama, copies of the noticeattached hereto and marked "Appendix." aCopies of such notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and be main-tained by it for sixty (60) consecutive days thereafter in conspicu-ous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.The Board further orders that the complaint be dismissed insofaras it relates to Joe W. Lynn, Johnny M. Reeves, Jimmie H. White,and Gladys H. Smith.MEMBER BEAN took no part in the consideration of the above De-cision and Order.+ In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : WEST POINT MANUFACTURING COMPANY451WE WILL NOT discourage the membership of any of our em-ployees in Textile Workers Union of America, AFL-CIO, or anyother labor organization,by discriminating in any manner in re-gard to the hire or tenure of employment or any term or conditionof employment of any of them.WE WILL offer to Elizabeth Danford, Benjamin F. Stone, ElvinSmith, John F. Cole, James T. Simms, James C. Reed, HermanCrowder, and Genelle Tankersley immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their- seniority or other rights and privileges, andmake each of them whole for any loss of pay suffered as a resultof our discrimination against such employees.WE WILL NOT engage or attempt to engage in interrogating ouremployees concerning their union membership, sympathies, oractivities, asking or inducing them to revoke their union member-ships, threatening them with reprisal because of their union mem-bership, sympathies, or activities or with the closing of our plantbecause of their concerted activities, or in promising them benefitson condition of their withdrawal of union membership or dis-continuance of union activities,or in any other manner interferewith or coerce them in the exercise of their right to self-organiza-tion,to form labor organizations,to join or assist Textile WorkersUnion of America, AFL-CIO,to bargaincollectively throughrepresentatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the following-named employees immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any of the rights and privilegesthey formerly enjoyed and make them whole for any loss of paysuffered as a result of the discrimination against them :Elizabeth DanfordJames T. SimmsBenjamin F.StoneJames C. ReedElvin SmithHerman CrowderJohn F. ColeGenelle G. TankersleyAll our employees are free to become or remain members of TextileWorkers Union of America, AFL-CIO, or any. other labor organiza-tion,or to refrain from so doing except to the extent that this right 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay be affected by anagreementin conformity with Section8 (a) (3)of the Act.WEST POINT MANUFACTURING COMPANY(LANETr MILL),Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by Textile Workers Union ofAmerica, CIO, herein called the Union, the General Counsel of the National LaborRelations Board, herein called respectively the General Counsel and Board, throughthe Regional Director for the Tenth Region (Atlanta, Georgia), issued a complaintdated June 8, 1955,againstWest Point Manufacturing Company (Lanett Mill),herein called Respondent,allegingthat Respondent has engaged in andis engagingin unfair labor practices affecting commerce within the meaning of Section8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,.61 Stat. 136, herein called the Act.Copies of the charges and the complaint were duly served upon Respondent andthe Union.With respect to the unfair labor practices, the complaintalleged insubstance thaton certain stated dates in violation of Section 8 (a) (3) and (1) of the Act Respond-ent discharged12 named persons1because of their membershipin and activities on.behalf of the Union and because of their engagement in concerted activities.The/complaint further alleged that in violation of Section 8 (a) (1) of the Act, Respond-ent interfered with, restrained, and coerced its employees in the exercise of the-rights'guaranteed in Section 7 of the Act by: (a) Interrogating its employees as to theirmembership in, sympathies for, and activities on behalf of the Union; (b). asking-and inducing its employees to revoke their memberships in the Union and by askingand inducing them to make written requests directed to the Union for the return ofwritten authorizations which they had previously filed for the Union; (c) threateningits employees with economic reprisals because of their membership in, sympathiesfor,,and activities on behalf of the Union; (d) promising economic benefits to its em-ployees on the condition that they withdraw from membership in the Union and dis-continue their activitiesin itsbehalf; and (e) threatening employees that it wouldclose its plant because of their concerted activities.Respondent duly filed an answer in which it admitted certain of the allegationsbut deniedthe commissionof any unfair labor practices.Pursuant to due notice, a hearing was held at La Grange, Georgia, on August 1,2, 3, and 4, 1955, before the duly designated. Trial Examiner, at.which the testimonyof 74witnesses was takenand 40 exhibits, varying in length from 1 to 44 longhand,typed, or printed pages of material, were received.The General Counsel and Re-spondent were represented by counsel" whose skill built a tight record.Theassist-ant to its southern director appeared for the Union but did not participate in the in-terrogation of witnesses.Full opportunity was afforded all parties to be heard, toexamine andcross-examinewitnesses,to introduce evidence, and to argue and filebriefs.Due to delay in receipt of the transcript of evidence, briefs were not receivedfrom the General Counsel and Respondent until October 3.At the conclusion of the General Counsel's case-in-chief, Respondent moved todismissthe complaintinsofar asit alleged that Respondent had discriminatedagainstJoe W. Lynn,JimmieH. White, and Gladys H. Smith, none of whom testified at thehearing.,The General Counsel made,and I granted,a motionfor thedismissal ofIElizabeth DanfordJohn F. ColeJames T SimmsBenjamin F. StoneJohnny M. ReevesJames C. ReedJoe W. LynnJimmie H. WhiteHerman CrowderElvin SmithGladys H. SmithGenelle Tankersley WEST POINT MANUFACTURING COMPANY453the allegations insofar as they referred to Lynn. I denied the motion to dismiss astoWhite and Smith, reserving the right of Respondent to renew it at the conclusionof the hearing.The motion was then renewed. It is now granted since it does notappear to me that on the record taken as a whole there is sufficient substantial evi-dence to warrant the conclusion that White and. Smith were discriminated against asalleged.2Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF RESPONDENTWest Point Manufacturing Company is'and has been at all times material a corpora-tion duly organized and existing under the laws of the State of Alabama with its prin-cipal office and place of business at Langdale,Alabama, where in the usual and regu-lar course of its business of manufacturing textiles it annually sells and ships productsof value in excess of $500,000 directly to its customers located outside the State.It is admitted and I find that Respondent is engaged in commerce within the mean-ing ofthe Act.II.THE LABOR ORGANIZATIONINVOLVEDIt is admittedand I find that Textile Workers Union of America, CIO, is a labororganization admitting to membershipemployeesof Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Thecampaigns for and against the UnionFollowing an invitation extended late in February 1955 by employee Phillip Kelly,who was to become what Overseer J. W. Haymes characterized as "the ramroad [sic]of the Union," J. L. Smith, an organizer for the Union, came to Langdale where heremained about a week talking to employees individually and at a meeting at Kelly'shome on March 1 attended by approximately 25 of them on the subject of organizinga union at Respondent's Lanett Mill where some 2,500 workers were employed.Asecond meeting,addressed by Ken Cramer,an assistant director of the Union, washeld on March 5 at the Triple K. Hall. This meeting resulted in the formation of an"organizing committee"consisting of 46 employees of which group Kelly was electedchairman on March 8.A letter which had been drawn up at the March 5 meeting, but which bears the dateMarch 11 and which was signed by the 46 employees, was forwarded to Respondent'spresident.This communication asserted a right to bargain collectively, pledged thatthe committee would conduct an organizing campaign on a high plane, and expressedthe hope that Respondent would cooperate in avoiding discrimination,coercion, orintimidation in order that employees might be free democratically to decide for oragainst unionization without fear,confusion,and ill feeling.Previous to the date of this letter, Respondent had posted, the day of the night thefirst of its signatories was discharged on March 10,a notice that employees engagingin solicitation for memberships or any other purpose while they or the employeesolicited should be at work within the plant, would be subject to disciplinary actionand/or discharge.Respondent's officials quite obviously were aware of the organizational effort some-time before the date appearing on the committee's letter. It is unlikely that the no-t At the hearing, discussion concerning the introduction into evidence of White's andSmith's personnel files took placeItwas agreed that a period of 10 days, until August14, be reserved within which counsel could determine whether or not they might be offered.Nothing having been heard from counsel, these records are not in evidenceThe onlyadmitted evidence concerning White is that in company with a number of. employees hesigned a letter to Respondent's president (to be consideredinfra)indicating he was amember of the Union's organizing committee and that Foreman Harold Peek does notrecall talking with White about the Union.The evidence directly related to Smith is thatPhillip Kelly, employee and union leader, thought her name was mentioned by Mill Man-ager Frank Williams, did not remember agreeing or disagreeing that she was dischargedfor inability to run her job, remembered saying that she was the only one that had beenfired In No 1 spinning department, and considered her a fair worker on a job upon whichshe had no more difficulty than other weavers at times, and that Overseer J. W. Haymesknew she was one of several helping Kelly organize the employees and a signer of theletter to Respondent's president indicating that she was a member of the organizingcommittee. 454DECISIONS OF NATIONALLABOR RELATIONS BOARDsolicitationnotice wouldhave beenposted had not Respondent learned before March10 that union memberships were being solicited in the plant.The Unionhad sentout, to both supervisors and employees, a pamphlet entitled "Peace to Better Living"before the time in February when Kelly wrote to its Charlotte office requesting moreinformation.Employee Benjamin F. Stone became active in the Union around March5 and distributed 50 or 60 union membership applications in the plant. Immediatelythereafter, in response to an inquiry by Roland Thompson, a secondhand, Stonestated he had procuredsignatureson applications and wasgoing to get more.Em-ployee James T. Simms started giving out applications on March 5 and had distributedabout 20 before the no-solicitationnoticewas posted.Employee Elizabeth Danfordprocured 15 or 16 signatures and gave out about 30 or 40 application cards in theplant before March 10.Employee Elvin H. Smith was also activeprocuring signa-tures in the plant before the notice was posted.From the testimony of severalmanagementrepresentatives including SecondhandLavellHolly, Secondhand Ranson L. Gaylor, Overseer J. Olin Bolt, LubricationEngineer G. R. Wheeler, Thirdhand Homer Walls,3 Overseer Harold Peek, and Over-seer J.W. Haymes, it appears that in February, Haymes stated at a special meetingof all supervisors, at which Plant Manager Frank Williams was present, that a groupof men was coming in trying to organizea union, that supervisors had seen men pass-ing out union pamphlets long before the no-solicitation notice was posted, that therewas general talk in the plant before theorganizingcommittee's letter was receivedthat employeeswere engagingin union activities, and that about February 15 therewere received by most of the supervisors "key" letters 4 containing information aboutthe Union and whom to contact in the event the recipient was interestedin joining it.Respondent's Executive Vice-President Joe L. Jennings wrote quite a lengthyletter to Respondent's employees; signed printed copies of which it is apparentlyagreed were distributed to them with their paychecks on March 10.This lettertold the employees that: the statement made to them in 1946 that "we believe thatthe unionization of our plants would be against [their] interest, [Respondent'stinterest, and the interests of [the] Community" still held true; Respondent does notwant the Union in the Company, never has and never will; the Union had virtuallydestroyed the textile industry in New England where whole communities were wreckedand many mills had become vacant and cities had become industrial graveyardswith hundreds of unemployed people; while union mills all over the country havebeen folding up, the Union and mills whose employees it represents have steadilyagreed upon increases in workloads and cuts in wages; Respondent has not increaseditsworkloads to the extent that union mills have; the Union has now come to Re-spondent's employees to see if it can get them to let it put in the same sort of dis-ruption as it has created elsewhere; and if employees do not want to risk the sameresults that hundreds of unemployed cotton mill employees in New England havebeen subjected to as a result of the Union's activity, they will express the sentimentthat thereis noplace for the Union in Respondent's plant or elsewhere in its vicinity.In the recent case ofLux Clock Manufacturing Company, Inc.,113 NLRB 1194,the Board dealt with a case involving a speech to employees bearing a similarity,particularlyin its allusionsto the New England textile industry, to whatJenningswrote.InLux Clock,the company president said, in that part of his speech whichrelated to New England, that the textile industry has moved out of that area andhad been afflicted with the blight of unionism. In theinstantcase,Respondent'svice president went considerably further in writing that the particular union whichwas seeking to organize the plant had virtually destroyed the industry in New Englandand, by going on to state that whole communities were wrecked, by stressing un-employment, and by concluding that it was the Union's purpose to get the employees -to allow it to create the same sort of disruption at Respondent's plant. InLuxClock,the Board majority seems not to have discussed the statement that the in-dustry had moved out of the area due to what might be called a blight but confineditself to the statement that factories had been afflicted with a blight and felt that inview of other statements about a long-range view, the growth of the company andthe obligation to bargain with the union, there was no violation of Section 8 (a)(1).The minority was of the opinion that the statements that in New Englandthe textile industry had moved out because of the blight of unionism and that notmuch could be done with any factory afflicted with such a blight, when taken ina It was agreed by Respondent that overseers, seeondhands, and thirdhands are super-visors within the meaning of the Act.4 This apparently was the same communication as that referred to by Kelly as thepamphlet entitled "Peace to Better Living" which led him to communicate with the Unionin February. WEST POINT MANUFACTURING COMPANY '455conjunction with a later statement that the blight of unionism would hit the em-ployees exactly the same as the New England mills were hit, together constituted athreat of reprisal in violation of Section 8 (a) (1).The instant case is distinguishable fromN.L. R. B. v.Enid Co-operative Cream-ery Assn.,169 F.2d 986(C. A. 10),cited by the majority inLuxwherein the courtheld "an employer.surelymay tell an employee that.. .itwould not bebeneficial for him to join a unionif he makes it plain that such an employee hasa free choice without fear of reprisal."[Emphasis supplied.]For here Jenningsdid not make that fact clear.It is distinguishable fromLux Clockwhere the com-plaint did not "not even allege that the Respondent engaged in any conduct otherthan Lux's speech-that indicated as little as an anti-union bent,"and it was foundthat there was "absolutely no evidence of any other employer conduct pertainingto the employee'sunion activity."Here, the complaint alleges some 48 acts ofinterference and coercion,engaged in by numerous individuals (exclusive of thosederivative from the allegations of discrimination), extending over a period of 2months and,as will be seen,the record is replete with evidence supportive of manyof such allegations.The majority said inLux Clock,"We believe that the divid-ing line between an employer's exercise of its freedom of speech right and thosewords and conduct intended to frustrate the will of employees should be deter-mined by viewing the entirety of an employer's statements and actions."This canmean no other than that here(unlike inLux Clockwhere "the employer's conductand statements were confined in time and subject to a single incident,")the effectof Jennings'letter in the instant case should be determined by viewing the en-tirety of Respondent's statements and actions uttered and taken during 2 monthsin time.Looked at in this light,I have no doubt that Jennings'letterwas not anexpression of Respondent's views protected by Section 8 (c) and that it impingedupon the employees'right to do as they pleased without fear of retaliation or ex-pectation of special benefit.The General Counsel did not choose specifically to allege that the letter wasviolative of theAct.Thepoint was litigated only to the extent that the communi-cation was admitted in evidence without objection on the part of Respondent. Ido not conceive that I am either requested or required to makea pro hac vicefind-ing.To do so would add nothing to the order which I shall ultimately recommend.The letter is a part of the case, however,and assumes importance in sizing up theconnotations of Respondent's entire course of conduct.On March 23,after nine employees admittedly had been separated from Respond-ent's employ between March 10 and 19,Kelly asked Overseer Haymes if he wouldrecognize that Respondent had unjustly discharged a number of employees sincethe start of the campaign.Haymes replied that he had not fired anybody, to whichKelly replied he knew that to be so but knew also that Haymes had influence withthe people who had discharged them.At Haymes'request,Kelly then talked toPlant Manager Frank Williams to whom he addressed the same inquiry as he hadmade of Haymes.Williams requested that Kelly return for an answer the follow-ing day.On the 24th,Williams stated he could not rehire or reinstate all the peoplewho had been separated but that if they would file applications for (new) employ-ment he would give them the same consideration as though nothing had happened.Kelly testified thatWilliams then said,"If the people and you on the committeewill cease union activities,I can promise there willl be no further discriminationagainst the employees at the plant."Williams did not testify at the hearing.Haymes,however, testified that he was present at a conversation between Williams and Kelly,that at no point did Williams say that if Kelly did something there would be nofurther discrimination,and that the word"discrimination"was not used but Kellydid complain about a secondhand trainee.There is nothing in Kelly's testimonyto indicate whether Haymes was present with him and Williams on either the 23dor the 24th.He did testify that Haymes was alone in his office(Haymes is over-seer of the spinning department)where he talked to him on the 23d and that hethen went to the main office whence Williams invited him into his own office wherethe two talked together.Kelly further testified that on the 24th he first talkedtoWilliams by telephone and then went,on Williams'request, to the latter's officewhere the second conversation between himself and Williams took place.Haymes did not refer to the statement asserted by Kelly to have been made byWilliams on the 24th that strain due to union activity was causing bad work or theagreement,attributed to him,with Kelly's expression of belief to the effect thatif the employees were allowed to vote their convictions without fear of discrimina-tion they would feel at ease and their work would improve.Whatever may have beenthe situation on the 23d, it does not seem that Haymes would have had any particularreason to be present with Kelly in Williams' office on the 24th where Kelly went in 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsetoWilliams'suggestionduring a telephone conversation between the two.Under these circumstances I am not convinced that Haymes' testimony refutes thefact that Williams and Kelly discussed the subjectof discriminationon March 24.However, there is another feature of this particular aspect of the case that does satisfyme that Kelly's testimony (which I note was generally undenied and find was givenin accordance with Kelly's honest conception of the facts) that Williams promisedno further discrimination should not be takento meanthatWilliams admitted thatemployees had been discharged in violation of the Act.AfterWilliams told Kellyon the 24th that he could not hire and reinstate all the people who had been dis-charged, Kelly told the organizing committee that Williams would not agree thatemployees had been unfairly discharged and then, thesameday, wrote Williams that"in view of the fact that you will not recognize that you have unjustly discharged anumber of employees" the committee had determined to proceed with theorganiz-ing campaign because it felt the Union would avert further similar charges.And so, upon no little reflection,5 I come to the belief that a fair reconstruction,ofwhat Williams probably said on the 24th was to the effect thatassuming,withoutadmitting, that employees had been discriminatorily discharged in the past, Kellycould rest assured that there would beno similardiscrimination in the future ifemployees would discontinue their efforts to organize.Because thereisno allega-tion in the complaint that Williamsengaged inconduct of the character, I make nofinding as to whether he, as certain lesser members ofmanagement and supervisors.are alleged to have done, violated the Act by promising employees benefits on thecondition that they withdraw from membership in the Union and discontinue theiractivities in its behalf.What he did say to Kelly, however, is of more thanpassingsignificancewith respect to the general attitude of Respondent toward its employees'union activities in the framework of its overall conduct.About March 31, Walter Croft, a secondhand in No. 3 weave room, posted thefront page of a newspaper called the Valley Daily Times-News on the companybulletin board in smokehouse No. 3.Two other copies were posted in 2 otherconspicuous locations where they remained from 1 to 4 weeks.6 The entire frontpage of the newspaper was filled with a pictorial article entitled "The UniontownStory," apparently authored by Rev. Bob Nelson.?The illustrations consisted of sevenscenesunder which therewere captionsdescribing them as representing:a spinningroom, where members of the CIO onceworked, from which the equipment had been sold as secondhand machinery afterclosingdue to labor trouble since which time the former employees are hungry andwithout work; a picker room which management had told employees because oflabor trouble it would never try to operateagain; a cardroom from which machineryhad been sold and where CIO members, who are now living on State charity, onceworked; a deserted home, with practically all the windows broken, representing atypicalscenein the mill village at Uniontown from which occupants had moved totry to find work; a largely empty card room in a mill which former employees hadbegged management to reopen,promisingthey would neverjoin a union again;and, an aerial view of the California Cotton Mill at Uniontown, which has goneout of business because of labor troubles caused by the CIO and which is typical ofmany other empty cotton mills that have been forced to liquidate for similar reasons.On March 31 this same homily ran in the Sylacauga News and was also publishedas anadvertisement from the Valley Daily Times-News in the Sylacauga Advance.It does not appear who placed the advertisement or paid for the cuts.The ValleyDaily Times-News is published in West Point, Georgia. It, the Advance, and theNews, which are published in Sylacauga, Alabama, all circulate in Langdale andLanett.G This feature of the case, as well as that relating to Jennings' letter, I realize has beenlaboredIt is no less or mole vital to a final resolution of the main issues as to whetheror not Respondent violated Section 8 (a) (1) and (3) of the Act than scores of otherobscure details, which, when taken in perspective and in relation to one another, should,as the sun gradually pierces the morning joist, finally emerge through the divergent andoft conflicting testimony of so great a cloud of witnesses to reveal a more plainly perceivedpattern of polityTo so elaborately verbally ruminate all the manifold minutiae wouldresult in a report of inordinate length.The fact that this I shall refrain from doingshould not import, however, that I have accorded any material aspect of the case merelydesultory thoughtULoom Fixer Hartman, called by Respondent, testified the article remained posted forabout a month and that he saw lots of employees standing around reading it.7 It is of more than passing interest that Kelly, the employee leader of the union forces,is, himself, an ordained minister of the Gospel. WEST POINT MANUFACTURING COMPANY457Abbreviated, the story went as follows: The writer does not want the good peopleof Lanett to be hurt and sees they are in danger; as a pastor and former cotton millemployee he went to Uniontown to see if he could straighten out church memberswhere the CIO had caused trouble and so much suffering; the same thing that hashappened in Uniontown, where the CIO caused the California Cotton Mill to closedown and the owners had to sell all the machinery, could happen in Lanett were theCIO ever to be allowed in; the people who once worked in Uniontown are withoutwork except for little extra jobs they can pick up and they and their children are hun-gry and unhappy and do not know what is going to become of them-it isone of thesaddest situations he has everseen; the people are on welfare but receive only a fewbutterbeans, a little cheese and butter, and some cottonseed oil shortening once amonth; it is a heartbreaking sight to see these poor people line up once a month to gettheir meagre rations; an officer of the local CIO said it had $6,000 in its treasury butthe parent union will not let the local spend a dime of it and has done nothing to helpfeed former members of the local except for a little help given to a favored few;an officer of the company said the mill was losing money and the owners decidedto shut down and sell out after the CIO's last demand for 3 weeks' paid vacationand company payment of all insurance costs; after that and unemployment benefitshad expired and the employees began getting hungry, about 95 percent of them toldthemill officials they would go back to work and have nothing more to do withunions, but it was then too late; if the good people of Lanett could see the sad and ter-rible conditions in Uniontown they would do all in their power to prevent the CIOfrom ever coming to their town; 6 months ago nearly every mill family in Union-town owned an automobile but now not more than 4 still have their cars and havehad to give up so much of their household furnishing and equipment; many chil-dren are not in school because their parents cannot buy clothing; the people areunhappy and the town is dead; some merchants have had to go out.of business;church members are broke and suffering; and things were bad enough in AlabamaCity in 1934 when a strike caused the Dwight Mill to close down for 90 days andinManchester in 1937 when a strike caused the Callaway Mill to shut down, butnever has he seen in all his life anything so sad and pitiful as it nowis inUniontown,it is simply awful. In conclusion, the apparent author admonishes that lest one thinksor is being told that if the CIO should come to Lanett there would be no strike, theyshould not be fooled, for he has never seen a union take over in a mill without astrike following and he begs the good people of Lanett not to take the risk ofletting the CIO come in for he believes with all his heart there will come a time ofregret, and he adjures them not to let the CIO in.The campaign continued for several weeks after the middle of March but ap-parently has been in no more than a quiescent state, at least since the filing -of com-plaint on June 5, 1955, the last complained-of act of Respondent having been allegedto have taken place in April.During the period of active campaigning, 2 meet-ingswere held each day, union literature was openly distributed at the gate of theplant, and' the signatures of approximately 700 employees to membership applica-tions were procured.The Union's running attack bogged down when Respondentbegan to discharge a number of employees and by early April, when many mem-bers had quit the team under circumstances to be later revealed, it was being thrownfor many a loss.B. The alleged interference, restraint, and coercion1.The allegation that Respondent unlawfully interrogated its employeesEmployee Benjamin F. Stone's testimony that on the day he signed a union mem-bership card Secondhand Roland Thompson stopped him as he was going on his joband asked if he had attended the union meeting and if he had signed a card, andthat a few days later while he was working Thompson and Secondhand J. W. Smithasked him if he were still in the Union and if the Union had promised him a raise,was undenied by Smith and but obliquely refuted by Thompson who at one junc-ture testified that he had never asked anybody if "they" were in the Union. EmployeeJohn F. Cole's testimony that on March 12 Secondhand Walter Croft asked him whathe believed about the Union was undenied.Employee Genelle Tankersley testifiedthat about 2 weeks before she was discharged on March 25, Secondhand (now super-visor)Robert Gunn asked her what she thought of the Union and on the Wednes-day before her discharge asked her if she was on the union committee.Gunn testi-fied he remembers two talks with Tankersley about the Union, that he asked herwhat she thought about its activity but does not recall what was said in the other con-versation.Employee Mauva Lee Morrison's testimony that Overseer Haymes asked 458DECISIONSOF NATIONALLABOR RELATIONS BOARDher if she had signed a card was undenied. Employee Margaret Harper testifiedthat Secondhand Horace Gamble asked her if she had signed up for the Unionand who signed her up (Gamble was not a witness) and her testimony that Over-seer Haymes asked her if her daddy knew she had signed a union card was undenied.Employee Raymond E. Tankersley's definite testimony that Secondhand Thompsonasked him around March 7 what he thought about the Union and around March15 why he wanted to get in the Union, was not specifically denied and is credited,because it carries more weight than Thompson's mere generalization that he askednobody if "they" were in the Union.Employee Russell Lawhorn testified that Secondhand Horace Knight asked about3 or 4 weeks after he had joined the Union if he had signed an application card(Knight was not a witness); employee Frank Smith testified that after he had beenchecking pick clock seals in the presence of Secondhand Thompson the two metSecondhand Croft and Thirdhand Walls who asked him if he had been at the unionmeeting at Kelly's house.This testimony was denied by neither Croft, who admittedhe talked to many employees about the Union, nor by Thompson.Walls testifiedthat he does not believe he asked Smith a question like that, although he might haveasked him how the Union was getting along, how many members it had, or whatSmith thought of it, but he does not know exactly what was said to Smith becausewith all the looms running maybe he did not understand everything that was said. Icredit Smith's testimony concerning these incidents.Smith also testified that Croft,or Walls, or both of them told him they had a person at every union meeting whoreported what happened.Croft, who admitted he talked to many employees aboutthe Union, testified he made no such statement.Walls testified he did not say it, anddid not hear it said. It is doubtful if the matter of surveillance is strictly "in" thecase' under the pleadings, although it was litigated; in any event, should it be feltimportant, I credit Croft and Walls' testimony, denying Smith's assertion, that neitheradmitted espionage.Employee James T. Whitaker testified that 2 days after he started to wear a unionbutton, Thompson asked him why he got into the Union and what good he thoughtthe Union would be. Thompson's testimony that although he had talked to em-ployees about the Union, he did not ask themif they weremembers, scarcely con-stitutesa denial of the testimony of Whitaker, that while wearing the union buttonThompson asked him why hewas a member.Employee James A. Kittrell's testimonythat Supervisor Gunn asked several times how the Union was coming along findssupport in the testimony of Gunn himself who stated he talked to something like 10or 15 employees about the Union, asking them what they thought about it and howthey were getting along.Employee Truman Gravitt's testimony that about 4 daysafter he,signed a union card Secondhand J. W. Smith asked him if anyone had re-quested him to sign him up was repeated by Smith. Employee Jesse F. Reese's testi-mony that Assistant Overseer Vester Dobson asked him if he had the employees allsigned was undenied (Dobson was not a witness). Employee Dorothy Harris' testi-mony that Supervisor Gunn asked her after the Union started organizing in March ifshe had any part in it stands unrefuted.8As thus recounted, Respondent's supervisors clearly made repeated inquiries ofemployees as to their membership in, sympathies for, and activities in behalf of theUnion.Most of the testimony concerning these interrogations was undenied, muchof it admitted by the supervisors themselves.Respondent's position with respectto this aspect of the case is summed up in the first part of Overseer Haymes' Februarystatement to his supervisors "that the law was now they could talk to theemployeesabout the Union if they wished...." The last part of the statement went on, ".. .if they did not threaten the employees or did not threaten to close the plant."Thefallacy underlying Respondent's position (apart from the fact that there is no evidencethat any instructions to supervisors were communicated to employees) is that itbegs the question by assuming that under all the circumstances, this interrogation didnot (as the law clearly says it must not in order to be protected; seeBlue Flash Ex-press, Inc.,109 NLRB591, infra)reasonably tend to restrain or interfere with theemployees in the exercise of rights guaranteed by the Act.Although in the interestsof orderly exposition the subject of interrogation is treated first in sequence of theprogressive paragraphing of the allegations as they are set forth in the complaint, it8 There is other testimony such as Secondhand Luther Ray's that he asked Cole whatthe "CIO" on his button meant and Kelly's that Overseer Haymes asked him if he werethrough with the 'Union, which bears upon the general allegation that inquiries violativeof Section 8 (a) (1) were made but which, being cumulative, it would be superfluous todiscuss in detail for the purpose of arriving at a final conclusion. WEST POINT MANUFACTURING-COMPANY459will be seen as we proceed that many of the interrogations were accompanied withthreats of reprisal and promises of benefits.InBlue Flash Express,Inc.,109 NLRB 591, where it was found that the employermade inquiries for the legitimate purpose of verifying the representation claim of aunion,the Board held in a split decision that interrogation was not unlawfulper sebut that"The test is whether,under all the circumstances,the interrogation reasonablytends to restrain or interfere with the employees in the exercise of rights guaranteedby the Act"and stated that"the rule which we adopt will require the Trial Ex-aminers and the Board to carefully weigh and evaluate the evidence in each case, butthat is what the statute requires us to do.The only alternatives,both of which wereject,are either to find all interrogationper seunlawful,or to find that interrogationunder all circumstances is permissible under the statute."It seems clear that an ap-plication of these stated principles necessarily entails the weighing and evaluation ofall the circumstances of, and all the evidence in, a case and the arrival at a conclusionrespecting interrogation based on an overall perspective of the entire factual situationand the reasonable inference that may be drawn therefrom.Since the decision inBlue Flash,the Board has not hesitated to find acts of interrogation of the nature ofthose involved in the instant case to be violative of Section 8 (a) (1) of the Actwhere they occurred in the context of other unfair labor practices.9As has been shown in section III,A, above, Respondent expressed adamant opposi-tion to unionization,barred solicitation of union memberships while at work in theplant,while at the same time it allowed the posting there of antiunion propagandaurging employees to oppose the Union lest they become subject to the same sort ofresults as had overtaken employees by reason of the Union virtually having destroyedthe textile industry in New England,wrecked whole communities,and folded up millsall over the country.When viewed against this backdrop and the unfair labor prac-tices which will be found upon consideration of succeeding allegations of the com-plaint to have been engaged in by Respondent,I am convinced that Respondent inter-rogated its employees as to their membership in, sympathies for, and activities inbehalf of the Union in violation of Section 8 (a) (1) of the Act and I so find.2.The allegation that Respondent unlawfully induced its employees to revoke theirmemberships in the UnionAt the same time in April that Haymes asked Morrison if she signed a union card,he told her it would be best for her to write a letter and ask for its return.WhenMorrison said she did not know where to write Haymes told her that James C.Reardon would fix it or write it for her.Reardon(not to be-confused with M. M.Reardon, another loom fixer)is a loom fixer who worked for Respondent in its No.1 spinning room.A few minutes later Reardon came by and Morrison told him shewanted the card back.At Reardon's request she went to his house where he broughtout a prepared letter addressed to the Union stating she wanted her card back.Theletterwhich was then signed,but not posted, by Morrison was mailed on April 11.While the union campaign was in progress Secondhand Gamble asked Harperif she had signed up for the Union and who signed her up and told her Haymes wantedto talk to her the next morning.Harper saw Haymes as requested and after re-sponding to Haymes'question about her father's knowledge of her union membership,Haymes asked her to sign a letter to get out of the Union, stating that a man wouldget in contact with her the next day.Harper told Haymes she would not be athome then but that night while she was at work Reardon called her up the spinningalley and requested her to come to his house the following day.Meeting Reardonthere, he handed Harper a prepared letter,addressed to the Union,which statedshe did not wish to become a member and requested the return of the card. Shesigned but did not herself post the letter which was mailed on April 11,On an occasion when Thompson had told employee M. M. Reardon what theeffect the comine in of the Union probably would be (a subject to be discussed inthis subsection III, B,2), Thompson said that he wanted to see about all the boysgetting together,going to the office, and turning out the Union.About45 minuteslater Thompson was in the presence of Croft and they asked Reardon if he wasready to go to the office and give the Union up.Reardon said he would think itover.He took the hint and when he later found Overseer Whitman in the personneloffice he asked Whitman about getting out.Whitman told him he would have toget out of the Union like he got in but if he needed any help to come back. There-after Reardon went to see Smith,the union organizer mentioned in the early partof this report,who gave him a card, other than the one he had signed,which Reardon9 See,eg, Geo. Byers Sons, Inc,111 NLRB 304-;Hammond Brick Company,111 NLRB1; Graber Manufacturing Company, Inc.,111 NLRB 167. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned and upon which he also wrote Smith's name.He then went to Whitman's ownoffice and told Whitman he had the card.Whitman did not look at it but askedReardon if he did not know what to do with it. Thereupon Reardon apparently de-stroyed the card.Thompson's version of this affair is somewhat confusing.Insofaras Reardon is concerned,Thompson's testimony could be taken to read that Reardonlooked like he was distressed and despondent,had told other people he wanted toget out of the Union,and on being referred to him told him he wanted to sign a paperto get out;and that Thompson said he knew nothing about a paper but the thingfor Reardon to do was to see Whitman.I am satisfied that Reardon's account is,more accurate than Thompson's and that his approach to Whitman was due to Croft'sand Thompson's importunities and certain-promises which are to be related intheir proper turn.Following certain statements to him by Secondhands Dobson and Holly, eitherdiscussed above or to be discussed in the succeeding subsection,and after he hadtalked the situation over with his wife and with Kelly, employee Jesse F. Reeseasked Haymes to help him get his card back.Haymes told Reesehe was surprisedhe ever "fooled" with the Union and referred him back to Kelly, but that afternoonSupervisorVessHamel told Reese that John Seymour wanted to see him.Seymourisan employee in Respondent's twisting department and is president of what is.known, perhaps euphemistically,as the "Citizens'Committee." 10Haymes testifiedthat Seymour told him the committee had been"reactivated"and he wanted to do allhe could to keep the Union out.OverseerWhitman testified there had been anarticle in theValleyDaily News-Times that Seymour was president of the com-mittee.Reese went to Seymour who told him to see "Bubbles" Johnson,a Lanettlawyer.Johnson dictated,and Reese signed, a letter of resignation from the Unionwhich requested the return of his authorization card.About March 15, Thompson asked Raymond Tankersley why he wanted to getin the Union and why he did not go out and talk to Whitman about getting out.,Tankersley's reply to the second question was that he had signed the letter to Re-spondent's president and did not think it would do him any good to see Whitman.Then Thompson made a certain promise of work to Tankersley that will be de-tailed in the second following subsection of this report.Following this conversa-tion,Tankersley encountered five secondhands,Croft,Walls,ii Thompson,Davis,and Gunn,in the smokehouse.They all tried to get him to go out and see Whit-man about getting out of the Union.Davis said if he were Tankersley he wouldthrow away the union button.As Tankersley was leaving work the same day bothDavis and Gunn again asked him if he was going to see Whitman. Tankersley's wifewas discharged on March 28.This discharge,itwill be recalled,was one of sev-eral alleged in the complaint to have been in violation of the Act.The followingday Tankersley decided he had better get out of the Union and went to see Whit-man who told him he would have to get out the way he got in but that if he neededany help he knew where Tankersley could get some.He then went to the unionhall where he was told he could not get his own card back but he procured a blankapplication,signed his own, and wrote Smith's,name on it and took it to Whitman 2days after he had first talked with him.Whitman was talking to his secretary inthe office and when Tankersley showed him the card he laughed and told him to tearit up.This Tankersley did.Thompson's testimony relative to these various incidents described by Tankersleyis the same as, and no more clear than,that relating to the overtures made to Reardonthat he should resign.Croft made the blanket statement that he never asked anyoneto take himself out of the Union.No reference was made to Tankersley,however,in Croft's testimony nor was it made in the testimony of Walls or Gunn,althoughthe latter stated 4 or 5 employees asked him how to get out of the Union and he toldthem they would have to see Whitman.No secondhand named Davis was a witness;the only person of that name who testified was Frank Davis, a loom fixer, who wasnot interrogated about Tankersley.Whitman, who testified that a-number of em-ployees came to him stating they thought if they did not get out of the Union theywould be discriminated against and that a total of approximately 10 or 12 letters ofresignation from the Union were prepared for employees in his office,was not interro-gated concerning Tankersley.Upon consideration of the various ramifications ofthe incidents here in question,I am satisfied that Tankersley's account was substan-tially accurate.Employee Lucille Meggs was approached by Secondhand Horace Knight, about 10days after she had signed for the Union, with the questions whether there was not^uThe only"citizens" referred to in the record are both employed by Respondent.n Walls, ashas already appeared,was a thirdhand WEST POINT MANUFACTURING COMPANY461something she wantedto talk aboutand was shesure she didnot want totalk to himaboutsomething.Meggs then went to Haymes and told him she had decided that shehad done the wrong thing and wanted the card back. Haymes informed her he couldnot get it back but he couldsee one ofthe citizens of Lanett (the Citizens' Commit-tee), mentioningSeymour and Reardon, and they would procure it. That night Meggswent to the home of Reardon where therewas apreviously prepared letter, addressedto the Union, saying that she had changed her mind and requesting the return of hercard;Meggs signed, but did not post, the letter. It was mailed on April 9.Knightdid not testify.Haymes who testified that 6 or 7 letters of resignation from theUnion were written in his office, and that a good many employees were advised tocheck with the Citizens' Committee, mentioned no employee by name.12The courts have repeatedly held that it is "objectionable conduct" for an employerto have "interested itself in any way in the matter of revocation of authority previ-ously given by any of its employes to the Union to represent them."Coca-ColaBottling Company of St. Louis v. N. L. R. B.,195 F. 2d 955, 957 (C. A. 8);The RedRock Company and The Red Rock Cola Company,84 NLRB 521, 524, enfd. as mod.on other grounds 187 F. 2d 76 (C. A. 5), cert. denied 341 U. S. 950;United BiscuitCompany of America, Union Biscuit Division,101 NLRB 1552, 1558-1568, enfd.208 F. 2d52, 55(C. A. 8), cert. denied 347 U. S. 934;Poultry Enterprises, Inc.,102NLRB 211, 224, enfd. 207 F. 2d 522, 525 (C. A.5); N. L. R. B. v. Charles R. KrimmLumber Co., et al.,203 F. 2d 194, 195-196 (C. A. 2).This case can not be fragmentized by sealing off its various facets, one from theother.When Respondent's conduct is viewedin itsentirety there inescapably emergesa picture of a large scale solicitation of employees to abandon the Union with threatsof reprisals if they did not and promises of benefits if they did.Many of thesethreats have been related.More will be.There is convincing evidence that em-ployees not directly solicitedto resignfelt impelled to do so in the face of what theyconsidered (and not erroneously) coercive and discriminatory conduct.A few ex-amples of these threats, promises, and resultant fears will suffice: (1) Croft's state-ment to Cole that he was cutting his own throat by following the wrong crowd; (2)Thompson's statementto Reardon that if the Union came in the mill would probablyshut down; (3) Holly'sstatementtd Reese that if the Union got in the Company wasgoing to shut the mill down; (4) Thompson's statement to Whitaker that if he wouldwithdraw he would see he had a job aslong asThompson remained a secondhand;-(5)Kittrell's having signed a letter of withdrawal because he was scaredof losinghis job; and (6) Griffin's decision to get under cover when Tankersley was fired.13On the basis of the facts which I have found, and myconclusionsconcerning theirsignificance, I am convinced that the General Counsel hassustainedhis burden ofproving that Respondent interfered with and coerced its employees by asking andinducing them to make written requests directed to the Union for the return of their-authorizations to the Union and that this conduct was violative of Section 8 (a) (1)of the Act.3.The allegations that Respondent unlawfully threatened reprisals andto close its plant and promised benefitsThese threeallegations are so interrelated as to be susceptible of joint consideration.It appears, without contradiction, that on April 10 Dobson told Kelly he hadbeen a good hand, that he had previously given instructions to start training him to"There is additional cumulative testimonysuchas that of employees Bobbie L. Owens,George Stallings, Lonnie Robinson, James H. Jones, Robert Watson, James T. Whitaker,Ollis Turner, James A. Kittrell, and Leon Griffin, to the effect that they were importuned,induced, or assisted by management in requesting the'Union to return their previouslysigned authorizations, which would merely prolong this report and which it is unneces-sary to discuss in detail or make specific findings upon for the purpose of arriving at a- final conclusion.'3I have touched upon the need of treatingsuch issuesas interrogation and the pro-curement of,withdrawals in the light of concomitant threatsand promisesand related,incidents. . The method of writing this report according to the sequence of allegations ob-be consideredThis makes for a certain awkwardness of expression, but on balance, Ibelieve the advantage inherent in the chronological method more than compensates for theconfusion a completely commingled recitation of but loosely connected facts might create.I only point out here that there are forthcoming further findings of threats and promiseswhich will support the conclusion that Respondent's conduct respecting the letters of with-drawaltook place in a context of interference, restraint, coercion, and discrimination. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecome a 'secondhand, and that he would-have had good prospects for the futurewere it not for Kelly's union activity.Haymes agreed with Kelly that he told Kellyhe thought it best for him to get out of town and testified that his reason for sayingthiswas the disturbance he caused particularly between 2 boys, I of whom becameupset due to Kelly's union activities.Stone testified that about March 7-whichwas before the no-solicitation notice was posted-Thompson came along when hewas talking to Slim (L. S.) Finley.As Finley walked away, Thompson asked whatthe men were talking about. Stone told him they had been talking about the Union.Thompson then said, "If you don't stop that kind of thing you are going to lose yourjob."Although Thompson was not asked about this incident, there are two notationsin Stone's personnel file signed by Thompson that Stone had been seen reading anewspaper and off his job talking to Finley, that he volunteered the information thathe was talking about the Union and that he was a member of the CIO, and thatThompson warned Finley if he failed to keep the looms running or read anothernewspaper on the job he would be fired.It is clear that there was mention made of the Union during this conversation.A witness' testimony under oath and subject to cross-examination is frequently moreimpressive than a statement appearing in an exhibit. It is improbable, in view ofHaymes' instructions to supervisors that they could talk to employees about theUnion but not threaten them, that Thompson would have written a record admittingthat he had told Stone that if he did not stop talking about the Union he would losehis job. I am inclined to believe that Thompson did not make in his notations a fulldisclosure of all that was said by him when Stone either told him he was talkingabout, or was a member of, the Union. I am somewhat perplexed by themeaningof the phrase "that kind of thing" as used by Stone; whether it implies merely talkingon the job or talking about the Union on the job. But in view of the abundance ofevidence that Respondent had iio rule proscribing talking while at work,it is, Ibelieve, a fair inference that the phrase in its context implies union talk. It is,somewhat strange that, in a case tried so well as this, Thompson would not havebeen interrogated on the subject if he had not, or were to testify that he had not,made a statement substantially in accord with Stone's account.This is one of amultitude of close questions of credibility with which the case abounds.A readingof the record and its comparison with this report will disclose a number of instanceswhere claims of conduct made by employees have not been adverted to. The reasonfor this is that I have not been satisfied such claims have been proven and con-sequently, since they do not support the complaint, discussion would beuseless.Inthis instance, in view of what has been said above and a number of other statementsof similar import which it is clear to me that Thompson made to employees, I resolvethe question of credibility in favor of the General Counsel.On March 12, Croft had a long talk with Cole concerning the latter's connectionwith the Union, saying among other things that he was following the wrong crowd-mentioning names-and cutting his own throat.Cole stated he thought unions weregood for the people.Croft said that when Cole finished his coursein businessadministration-which Cole was taking mornings before going to work at 3 p. m.-and went out looking for a job, management would find out Cole's opinions for thepeople and would not want anyone with those opinions.Croft also said if therewere an election and the Union should win, the Company could close down andmove its machinery elsewhere.Croft,who posted one of the copies of "TheUniontown Story," testified that he had talked to many employees about the Union,that he did not tell Cole that he was cutting his own throat about the Union, that henever repeated to anyone the mill would close, and that it was beyond his capacityto know that even 1 week ahead. I have previously found, largely on the basis ofCroft's denial, that he probably did not tell employees that the Company had arepresentative who attended and reported back what happened at union meetings.By no means do I feel all his testimony was in distortion of the truth.Itwill be noted that Croft did not deny the relatively trivial accusations that hetold Cole he was following the wrong crowd and would not be wanted by manage-ment if he entertained prounion beliefs.But when it came to the crucial subject ofclosing the mill down he at least indirectly denied Cole's assertion. I say "indirectly"because the latter's testimony was that Croft said the millcouldclose whereas Crofttestified he neverrepeatedto anyone that the millwouldclose.Croft made noreference in his testimony to Cole's further assertion that he said the Companycould move its machinery elsewhere if the Union should winthe election.Iwasimpressed with Cole's attitude of candor as he appeared before me. I cannot believethat out of whole cloth he named the names of the members of "the wrong crowd"which he said were mentioned by Croft.Assistant Overseer CarlW. Huckabee,Croft's superior,testified that he talked to Cole a good bit and thatin his opinion WEST POINTMANUFACTURING COMPANY463he was fair to him and he'was a good boy. He also attested to Cole's honesty bypaying him the left-handed tribute of saying that plenty of looms were improperlyaproned and it was "unusual" for a man who was responsible to admit it as didCole.Croft, as a loyal member of Respondent's supervisory staff, of course foundhimself in a difficult position when called upon to admit or deny conduct going tothe fundamentals of the case.He was saved from the necessity of testifying con-cerning accusations of making statements of more or less innocuous character.But when he was required to defend his Company from real peril, I fear his senseof loyalty and dependence dimmed his inclination clearly to distinguish fact fromfiction.Iam satisfied that Cole's testimony concerning this incident is not afflictedwith a similar myopia.Employee Herman Crowder testified concerning an incident involving his third-hand whose name he first stated was "Pellington" or "Fennington" and whom hesubsequently called Pennington.Employees Herron and Reed testified that therewas a thirdhand named Dock Pembleton-which person is expressly named in thecomplaint. It is obvious to me that the thirdhand mentioned by Crowder is Pemble-ton.About 2 weeks before March 26, when Crowder was wearing a union button,Pembleton told him the button meant communism and that no Communist shouldbe allowed to work in the mill with decent people. The following day Pembletontold Crowder he was going to have to run him off if he did not stay on the job andthat it was "not the damn button" he was wearing that was causing him to be thatway.Employee Elvin H. Smith testified that Secondhand Thompson told him(Smith) that he did not want to see something happen like happened in Lagrangewhere they had seen women and kids go hungry in 1933 on account of the union.(Thompson's version was that he told Smith, "I have seen enough union activity thatI don't want any part of it. . . . What would happen if you all did organize thatplant?They would shut it down if they didn't run it like you wanted when i was akid up there.They shut that one down.")Employee Garland Sherrer testified heheard this conversation but did not remember exactly how it went but Thompson did'tell Smith if the mill were to go union, they would shut it down.Around the first week of March, Thompson said to Sherrer, in the presence of em-ployee Thadeus Kellum, that if the mill went union it would shut down.WhenSherrer expressed doubt about the mill closing if the stockholders continued to makemoney, Thompson asserted that if a person in Birmingham, whom he named, said forthemill to shut down, it would shut down.. (In referring to Sherrer's testimonyThompson stated that he told him he was surprised that he was working for theUnion but he knows no Birmingham stockholder, he had no authority to tell anyonethat the Company would close, and he did not tell Sherrer that the Company would.)A few weeks after he signed a union card Thompson told M. M. Reardon, duringthe course of the conversation related earlier, about getting the boys together andseeing about turning out the Union and that if the Union should come in, the Com-pany would probably close down or he would lose his job or probably lose his houseand his children would go hungry.After Reardon began to wear his union button,he observed that Thompson was watching him at work more closely than previously.At the end of the conversation Thompson told him that if he would get out of theUnion, he would no longer make it hard for him. Thompson, who, as had alreadybeen pointed out, made a general assertion that he had neither said the mill wouldclose if the Union came in nor promised anybody a permanent job if he should with-draw from the Union, and attempted to explain away several other conversationswith employees,including Hugh Reardon,was not interrogated concerning M. M.Reardon's testimony.Employee Jesse F.Reese testified that about March 8, SecondhandLavelle Hollycalled him to his porch and talked to him about the Union, that the next week Hollytold him that if the Union come in the Company was going to shut the mill down,and that the following day Holly told him that he knew he(Reese)was in the Union.Holly testified that he did not call Reese to his porch, that Reese came over, andthat Reese did not say anything to him on that occasion.Holly made no referenceto Reese's testimony concerning two subsequent conversations with him and Holly'sassertion he knew of Reese's allegiance to the Union,although he did deny that hehad a conversation with him in which he told him if the Union were brought intothe mill the Company would shut down.Thisbut partial denial of Reese's testimonyfails to convince me that Reese's testimony should be disbelieved.Holly, of course,knew that if Reese's severest accusation that he threatened closing went unchallenged,the effect might be most damaging.About the third week of March, the first day employee T. L. Herron wore a unionbutton,Secondhand Pembleton told him he thought he was a better man than thatand asked him to pull off the badge.Pembleton talked with Reese nearly every day 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor about 3 weeks.On one occasion he talked about wars going on overseas andfolks back homejoiningunions and on another occasion told Reese he had a chanceto fire him.The coercive implication of these statements under the circumstancesof this case is quite apparent.About 2 days after Whitaker started to wear a union button, Thompson came upto him while he was cutting out a warp and, during the previously alluded-to conver-sation in which he asked Whitaker why he got into the Union, stated that if Whitakerwould sign a paper getting out of the Union he would see that he had a job as longas Thompson remained a secondhand.When Whitaker manifested a degree ofskepticism, Thompson replied that he would hold up his right hand and swear thatas long as he was a secondhand Whitaker would have a job in Lanett Mill and thathe would quit himself before he fired him. Thompson's version of this incident wasthat he told Whitaker and another employee they need have no fear of being "runoff," that they could keep their jobs so long as they ran them right, and that anysupervisor would be foolish to "run -them off."Thompson's testimony, even if itwere fully to be believed, does not meet the factual issue posed by whatever con-flict theremay be between his and Whitaker's testimony.The latter was talkingabout a promise of permanent retention; the former about an assurance against fu-ture discharge.I am satisfied that Thompson's statement-whatever its precisewords-was meant and understood to imply that if Whitaker should not quit theUnion he could apprehend being fired, but if he should get out he could anticipatecontinued employment.During the course of the previously related conversation when Croft and Wallsmade inquiries of employee Willie H. Baker relative to his interest in the Union,Croft told Baker that he was a good hand, had a good record, and he wanted Bakerto stay on.Croft then accompanied Baker to the office where he was shown hisown record and those of Crowder and employee Clarence Stanford which Croft saidhe wanted to compare with Baker's. In the context of the unlawful inquiries madeof Baker and the subsequent suggestion that the advent of the Union might causethe mill to shut down and result in Baker's losing his home, Croft's statement thathe wanted Baker to stay on constituted a readily discernible threat of reprisal if heshould adhere to the Union and promise of benefit if he should abjure it. (Croftdid not deny he had told Baker he wanted him to stay with the Company.Hisdenial that he told employees that if the Union came in the mill would or probablywould shut down, has already been discussed at considerable length.Rediscussionof it here should not be necessary.14As shown in the above findings, Respondent's supervisory personnel on manyoccasions threatened employees with reprisals for union activity and promised thembenefits if they refrained from such activity.There can be no doubt that Respondentthus engaged in the kind of interference, restraint, and coercion proscribed bySection 8 (a) (1) of the Act.Therefore I find that, as alleged, Respondent: (1)Threatened its employees with economic reprisal because of their membership in,sympathies for, and activities in behalf of the Union; (2) promised economic benefitsto its employees on the condition that they withdraw from membership in the Unionand discontinue their activities in its behalf; and (3) threatened its employees itwould close its plant because of their concerted activities.discriminationThe basic question raised by the discharges of 9 employees remaining out of the12 whom it was alleged to have been discriminated against must be answered by14 There is additional testimony such as employee Bobbie L. Owens' that Dobson told-him the first day he wore a union button that he did not think he was that kind of a boyand asked him whether he had ever heard of the loafer system-thus possibly implyingthat workloads would be increased due to the Union ; employee Russell Lawhon's testimonythat his supervisor, Bill Smith-referring to the fact that Lawbon belonged to theUnion-asked him what he would do when he joined a big armed club and went aroundburning up people's houses ; and employee George M. Reed's testimony that Pembletontold him that he did not believe that people trying to organize the mill had much respectfor their buddies killed overseas, which' bear upon the allegations of threats and promisesviolative-of Section 8 (a) (1).To make findings respecting all such testimony would, Ifeel,be supererogatory.Regardless of whether or not such testimony should be foundin accord with the truth and whether or not a conclusion of unlawful interference,restraint, and coercion should be premised on the facts found, the ultimate result wouldbe the same as .that reached upon consideration of the. testimony specifically discussed inthis report WEST POINT MANUFACTURING COMPANY465determining themotive for such action.The General Counsel contends thatRespondent's true reason was the union membership,sympathy,interest,assistance,or other concerted activities of the persons who were discharged.Respondentascribes entirely different reasons.It is well settled,of course,that union membership and activity do not immunizean employee against discharge but it is equally well established as the Fifth Circuithas saidinN. L.R. B. v. W. C. Nabors Company,196 F.2d 272,275, that anemployee's unionismsometimes discloses the real motive actuating an antiunion employer in dis-charging such an employee notwithstanding other asserted reasons.In the language ofChiefJudge Hutcheson(N. L. R. B.v.Kibler-Camp PhosphateEnterprise,216 F.2d 113, 115 (C. A. 5) ),It is, and always has been clear...that a discharge ostensibly for cause must,in order to be protected as such,be in reality for cause and that a trumped upor synthetic discharge for cause may not be used by the employer as a shieldand buckler to protect him against discharge,the real,the dominant motive of,the moving cause for,which is anti-union discrimination.15The Fourth Circuit has said inN. L. R. B.v.EnglishMica Company,195 F. 2d986, 987:Whether,in view of all the circumstances,the discharges were in good faith forthe reasons given or whether these were mere pretexts for discharge on the realground of union membership and activity was a question to be decided by theBoard upon the conflicting evidence and the conflicting inferences to be drawntherefrom....As we said inHartsellMills Co. v. N. L. R. B.,4 Cir., 111 F. 2d291, 293:Itmust be i emembered,in this connection,that the question involved isa pure question of fact;that, in passing upon it, the Board may give con-sideration to circumstantial evidence as well as to that which is direct; thatdirect evidence of a purpose to violate the statute is rarely obtainable. .. 16It is in obedience to these principles that I must apply the law to the facts and thereasonable inferences to which they give rise and determine upon the basis of all thecircumstances of the case,and the rational implications derived from them, what wasthe real and dominant motive which actuated this antiunion employer in dischargingthese nine employees.The evidence is often in diametrical conflict.Few findingsmay readily be made on uncontradicted testimony.The grain must be winnowedfrom the tares and weighed in the light of the various witnesses'power and oppor-tunity accurately to observe the extent of their self-interestand theirappearance andattitude while testifying.In many instances,but far from in all, I shall refer-as Ihave in treating the allegations of coercion-to statements of witnesses at variancewith those of others upon whom I shall rely in making findings and undertake at leastto sketch my reasons for according such relianceI do not credit some testimonyfrom either side.This and other evidence that seems to lack reliability or probative-ness or substantiality I shall not dwellupon.Thisisnot a "mass discharge"case towhich an easy escape and facile formula of disposition may be applied.Imust ineffect decide nine individualcases.Theywill be taken up chronologically.Whiledoing so I shall endeavor always to be restrainedby the knowledgethat a more recep-tive ear is naturally lent to an accusation than to a denial and thatthe truthis a sensi-tive companion,difficult to catch up with andlikely to fleeif suspicion appears..Elizabeth Danford, whois 30 yearsold, was first hired as an inexperienced workerby Respondent on March22, 1943, atthe age of 18 and putto work for2 months asa spooler learner.She became a general helper within 3 months and worked steadilywith the exception of 6 weeks from June 8,1943, toMarch 1, 1944, when she quit.A son was born to her on September9, 1944.Shereturned to work in June 1945 asa battery hand and apparently continued in the constant employ of Respondent in thatcapacity until she was discharged on March10, 1955.Heremployment records con-tain such notations as "attitude 0. K ," "rating-excellent," and"rated excellent."Danford attended a meeting of theUnion at a hall on March5 and thereafter allbut one of the meetings held at employees'homes.She circulated about 30 or 40union application cards, I of which she had signed,among employees at the plant andprocured some 15 signatures.She was the first signatory to "the letter to the Presi-See also N LI?B v Brady Aviation Corporation,224 F 2d 23(C. A. 5).n Seealao N. L BBvMossPlaningMillCo ,206 F 2d_557 (C A 4)390609-56-vol. 115-31 466DECISIONSOF NATIONALLABOR RELATIONS BOARDdent."On,March 7, Danford told her foreman, Harold L. Peek, that she was 100percent forthe Union.About 12:30 a. in. on March 10 Secondhand Luther Ray told all the battery handsincludingDanford that they should not carry filling from one box to another.About10- to 30 minutes later, Luther returned and said he had seen her carryingfilling sincehe had told her not to.Danford replied that if she was carrying filling she was notconscious of it and that she had been doing so for 9 years and could not break sucha habit in5 minutes.Ray testified that Danford said she had the habit and hadalways 'carried filling and always would.Danford was sent to the office and dis-charged forthwith.17There is little doubt that the practice of carrying filling byhand is likely to cause a mixing of fillings which is one of many causes of the produc-tion of secondsand that the better practice is to transfer filling directly from markedboxes to the batteries.Overseer Whitman testified that he discharged Danford because Ray complainedshe had been reprimanded frequently for the same offense of "carrying filling [which]is [against]a standardrule inLanett's weave room" and he "saw fit to discharge herfor violation of company rules." In view of this statement of one of the mill's verytop executives it becomes appropriate to turn to the evidence to see if there was astandard rule respecting the carrying of filling and, if so, whether the real and domi-nant motive behind Danford's discharge was the rules' claimed violation or whetherthe purported infraction was trumped up into a synthetic cause.Danford's testimony that she had carried filling for 9 years and that Ray hadhelped her carry it many times not only from loom to loom but from one alleyto another was undenied.Equally unrefuted was a mass of evidence coming fromboth sides that carrying filling was a frequent and usual occurrence.For examples,attention is drawn to the testimony: of Genelle Tankersley that she and all batteryhands carried filling; of Raymond Tankersley that it is a common practice for bat-tery hands to carry filling and itis stillbeing done; of Herron that filling is carriedfrom one loom to another when it runs out and is still being carried, he himself hastoted it to help a battery hand get caught up and nobody ever told him about a ruleagainst it;of Reed that carrying filling is a practice in the mill; of Whitaker that thereisnothing strange about carrying filling; of Kittrell that most battery hands carryfilling; of Baker that he has seen employees carrying filling every night; of Gravittthat he has seen employees carrying filling and see it recently and that he saw hisbattery hand carry it the day before he testified at the hearing and employees havealways carried it; of Osborne that he has oftenseenemployees carrying filling andsaw it done as late as the night before he_ testified at the hearing; of Harper that hehas seen battery hands carrying filling and it is done very day; and of Hamby thatthe night Danford was discharged Ray-newly promoted to secondhand-came byand said not to carry filling from one box to another, but he has seen employeescarrying filling, and all battery hands tote it, that since he received the instructionsfrom Ray he has carriedfillingbut has tried to break the longstanding habit, thathe does not know how long there had been a rule, and that he reckons the batteryhands did not pay any attention to it.In view of the testimony of these 12 witnesses, I am unable to credit the testimonyof Secondhand Ray that a rule against carryingfillingby hand had beenin effectever since he had worked for Respondent. Certainly, assuming the existence of sucha rule, there has been no apparent attempt to enforce it throughout the years untilabout the time of the commencement of the union activities in which Danford tookso prominent a part. It goes without saying that an employer may discharge anemployee for any reason, good, bad, or indifferent, or for no reason whatsoever with-out violating the Act, providing his reasonis not oneproscribed by the Act. If it werea fact that Respondent imposed upon this excellently rated young woman the harshpenalty of discharge for doing the same thing as had habitually been done by allother battery hands it would be utterly improper for the Board to penalizeRespondentbecause it discharged her for a bad reason.Rather, what must bedetermined iswhether under all the circumstances the reason Respondentassigns for its actionwas the genuine reason ora cloak put on to cover a starkerreason.Considering allof the manifold factors and overall perspective of, the case, I cannot escape arriving17There is testimony that about February 23 and March 1 Danford had been warnedabout mixing filling in the batteries by carrying it by handDanford testified that shehad not been reprimanded but sometime before March 10 there was some mixed filling inthe batteries she tended which was looked at by Ray and Peek, that Peek asked, her whyshe mixed it and she replied she did not know, it just got mixed, and Peek rejoined thatif it weie a common practice with Lei he would turn her across his checkered apronN WEST POINTMANUFACTURING COMPANY467at the conclusion that Respondent seized upon an otherwise tolerated work methodon the part of Danford as a pretext for ridding itself of an active union adherent.18Benjamin F.Stone, who is 35 years old, was first hired by Respondent in 1939 or1940 and left his employment as a general helper on October 31, 1941,to enter self-employment.He returned to work for the Company on October 8, 1943, as aweaver.Apparently the period of work,if any, for himself was of short duration ashe was occupied throughout most of the 2-year period he was away from the Com-pany working for other concerns as a weaver,a painter, and an explosive loader.Hewas separated for military service on January3, 1944.This service was completedin the late winter or early springof 1946and Stone was cleared for employment byRespondent,again as a weaveron April 12,1946, and reemployedon April 22.Withthe exception of 11/2monthsin 1947 when he took afling at,and lent his hand to,the diversified fields of insurance and interior decorating,Stone continued to workregularly for Respondent fromApril 22, 1946,until he was discharged on Marchl1,-1955.Although thereissome indicationthat his workasweaver was notentirely satisfactory on three occasionsin 1947,1949, and 1950,he was given, some-time subsequentto October 23, 1950, what was probablya promotion to the posi-tion of loom fixer whichhe held withno recorded indication of dissatisfaction untilthe time he was separated.The only performance rating appearing in Stone's em-ployee work record priortoMarch 11, 1955, and that in 1947, is that he wasmarked"average" in all respectsby an overseeron a form providing for the circlingof estimates of production,quality, "get-along" ability,interest in job,knack ofhelping, leadership,willingness,and use of spare time;the printed ratings being"poor," "below average," "average," "above average,"and "excellent"During theperiod of his employmentStone's hourlywage grew from 19 centsto $1.53.Stone first became active in the Unionat the March5 meeting when he signed amembership card.Thereafter he handedout 50 or 60 applications to employees inthe plant.He volunteered as a member of the organizing committee and signedits letter to Respondent's president,as has,already beennoted.Thompson askedhim the dayhe signed the unioncard if he had been atthe meetingand if he hadsigned.Stonereplied that he had attendedthe meeting,had signed for membership,and added that he had procured signatures of other employees and was going toget some more.Later, beforeMarch 11, thepreviouslymentioned inquires byThompson as to what Stone andFinley weretalking aboutand byThompson andSmith as towhat the Union hadpromisedhim tookplace.On March 11,Stone,whom Whitman the followingday told Colewas on the committee list and a mem-ber of the wrong crowd,wentto work at3 p. in.He sawthatthere was one flagup on a loom(indicating the loom needed the attention of a fixer).When he gotto the loom he found that the flag wasdown butthere was a note on it that thebristleswere out of theshuttle.He took one shuttle to theworkroom,rebristledit, returned to the loom, put the shuttle in, and startedthe loom up.Hethen wentdown the alley to see if anything was loose on the looms that needed tightening.Stone testified thatwhiledoing this he noticed a newspaper on a boxwhich thefilling boyhad just piledup.Seeingthat thepaper was about to bunch off theloom, Stone picked it up and was about to stick it down inside the filling box sothat it would not drop off into the left-off when Thompson walked up to him andsaid he was going to have to pay him off for reading the paper,an act which Stonedenied he engaged in.Stone was not allowed to finish his shift but was sent or taken to the office whereThompsontoldWhitman and Huckabeethat Stonehad beenreading a paper.Stone again denied itand said he didnot think he was being treatedright.Thesubject of Stone having talked withFinley on March 7 wasbrought up and whenStone asked to see the paperwhich he hadseenThompson writeup at that time,he wastold thatit had been destroyed.At the conclusion of the conversation Whit-man looked up and said that as faras the Companywas concerned it was through18 In making this finding,I do not rely upon the factthat Danfordwas the leadoff signerof the organizing committee's letter.Although she signed this communication before herdischarge,itwas not proved that Respondent had received it before the night of March10 or the early morning hours of March11 and hardly satisfactorily shown that it was inRespondent's possession by the time Danford talked with Whitman during the daytime ofMarch 11, when the latterrefused to rescind Ray's action in sending her home the pre-vious night,although Danford told him she was not sure that she was carrying filling atthe time of her discharge and asked him why it took him 9 years to lay her off when shehad been carrying filling ever since she cause to work and did not suppose that there was.i'battery'liand in the mill who had not mixed filling at one time or the other. 468DECISIONS OF NATIONALLABOR RELATIONS,BOARDwith him then and foreverSubsequently, Stone appealed to Mill Manager Wil-liams who told him to come back after he had heard Whitman's side of the story.Whitman called another meeting after that at which Stone was discharged, ap-parently the day following Stone's interview with Williams, and went further intothe situation.Thereafter Stone again saw Williams who told him that he andWhitman had decided Stone was dissatisfied with the job.Whitman testified that it is not against the rules to read a newspaper,19 but hedischarged Stone because he thought he was neglecting his job by reading a news-paper because the thing occurred right after a shift change when loom fixers' ac-tivities should be devoted to their jobs.He also testified that he was in the roomat the time Stone's job was running but did not observe that there were flags on thejob, although supervisors told him that they were flying.The testimony as to whether there were flags on the looms at the time Stone wassent off the job and as to whether he was reading a newspaper at the time is con-flicting.It needs scrutiny.Huckabee testified that several days-maybe a coupleof weeks-before March 11 he had seen Stone reading a paper twice just after theshift started up but did not think much about it then, but when he later saw himdoing the same thing a third time he told Thompson it looked bad for a loom fixerto sit around reading a newspaper and that Stone could not have inspected thefillerswhich he is supposed to do at the start of a shift.Thompson testified thatafterHuckabee talked to him he told Stone of the conversation and asked himifhe did not know his job came first to which Stone replied he did know it, thaton March 11 somewhere around 3:15 or 3:20 he saw Stone reading a paper, thatthere were three flags up, that he walked up to him saying "Frank, you don't be-lieve snakes will bite," and that he then got the attention of Whitman who was alittle piece away and told him he wanted to let Stone go.Herron testified he wasstanding right at the end of his job when Stone was discharged, that he did not seeStone reading a newspaper but did see him pick it up unfolded when it was aboutto fall off the box, and that Stone started to fold it up but had not completely doneso until Thompson came up.On the other hand there is the testimony of Mary Jane Rogers (who asserted thatshe had had arguments with Stone, that at one time he had told her he could runher off her job by tearing her looms down, that she did not like him at the time he saidit but did not particularly dislike him at the time of the hearing) that Stone had beenreading a newspaper or had it open in his hands for 3 or 4 minutes, she would say,before Thompson came up.Rogers also testified that at the time she had threeflags up but was not disturbed by the fact that Stone paid no attention to them.Alsoto be weighed is the testimony of Sarah Huckabee, aunt of Assistant OverseerHuckabee and wife of a nonunion loom fixer also working in the plant (who as-serted that she did not like the Union and most certainly did not appreciate Stone'srequest that she join it and that she told him if she had a place of business and some-body should tell her how to run it she would close it and Respondent could do thesame thing), that she saw Thompson walk up and there was Stone reading a news-paper but she did not know whether Stone had been reading it for a long time orjust a split second before she saw him.20Witness after witness repeated the fact that reading newspapers in the plant is afrequent occurrence. In view of Respondent's final position that it was not for read-ing a paper that Stone was discharged but for reading to such an extent that he wasneglecting his work, it is not necessary to expatiate upon the subject of reading alone.Respondent could not plausibly have taken the position that reading papers was for-bidden in the face of the fact of the postings of "The Uniontown Story" in the plantduring the height of the union activity.Although the record-quite naturally-doesnot show how many of Respondent's 2,500 employees looked at these newspapersduring this period of excitement and agitation in the 3 places where they were posted,there is evidence that they were widely read and it would be hard to believe differ-ently.It scarcely could be expected that there were not a large number of employeeswho took some time away from their work to read the article in this emotional epochand that in the aggregate hundreds of man hours, which otherwise would have been19 Itwas brought out during the Respondent's cross-examination of employee FrankSmith that after Stone was fired, Smith was ieading a paper when his job was caught upand Thompson told him not to read on the job and that he did not want to have to dis-charge him on account of reading a newspaperz' 13uckabee, who has worked at the mill since 1909, knows of no one except Stone whohas been fired in connection with reading a newspaper. WEST POINT MANUFACTURING COMPANY469devoted to production, were lost.21No one other than Rogers testified that Stoneread or looked at the newspaper-if he did read or look at it-for more than an ex-ceedingly short time on March 11.Witnesses'estimates of the length of time areprone to be notoriously unreliable.There is no one who has tried many motor vehi-cle accident cases who has not heard witnesses estimate the time he had a car underobservation before a collision in terms of minutes although it is certain that underthe physical conditions of speed and distance the time could not have extended overmore than a period of seconds. In this instance I am unable to place reliance uponthe 3-4 minute estimate arrived at "just by the expression" by this determined andobviously biased lady.Neither am I impressed with the argument to the effect thatalthough it was permissible for Stone to read at such times as looms did not requirehis attention,his reading at the particular time at the beginning of a shift when it isnecessary to inspect the looms constituted a neglect of his job.Thompson andRogers testified that Thompson found Stone reading sometime about 3:15 or 3:30.22This testimony is in accord with Stone's that before he picked up the paper he hadmade the usual start-of-shift inspection, had taken a part from a loom, carried it tothe shop, repaired it, and replaced it on the loom.During this period he also, accord-ing to Rogers herself, had turned the pick clock for her.The "critical time of theday, which was right after shift change" referred to by Whitman, had passed ifStone had been reading a paper at this time he would have been doing nothing otherthan Assistant Overseer Huckabee testified he liked to see a loom fixer do becausehe could feel his job had been done 23 and what Thompson testified was a usual thingwhen a man's job is up. The very form of Respondent's first employee work recordrespecting Stone shows that it was contemplated that employees would have sparetime and Stone was rated on the factor of how he used it. It is singular that amongall the looms assigned to Stone for attention it should just so happen that the only oneswhich are claimed to have been flagged were those tended by the prejudiced Mrs.Rogers whom Stone had just completed assisting, and that on Rogers' looms, and onhers onP three faults should have been discovered in so short a time.Howeverthatmay be, if any failure instantaneously to fix the flagged looms could have re-sulted in so severe a production loss as Respondent would have one believe it would,it is difficult to understand why, instead of ordering Stone immediately to repairthem,Whitman should have told Thompson "to carry him to the office" leaving thelooms unrepaired and still running.Certainly loss of production such as it is claimedthat Stone (as well as Simms and Reed) occasioned was of no great moment toCroft when he spent 2hours attemptingto pry Cole away from the Union, whilethe latter was protesting that his job was getting behind.It is an anguishing experience for any employee of long standing to be forever dis-charged by his employer if he feels in his own heart that his discharge was unlawful.It also is a distressing thing to an employer to be required to reinstate an employeewhom he sincerely believes was discharged for lawfulreasons.While considerationsof sympathy or hardship must not play any part in determining whether or not anemployee has been discharged in violation of law, they point up the fact that it is ofjust as grave importance in deciding such an issue not peremptorily to cast aside anemployee's claim as it is not capriciously to shrug off an employer's defense.Em-ployee and employer stand equally before us. Both claim and defense must be fullyand conscientiously studied and weighed.This I have attempted to do to the best ofmy ability. Justice to both parties demands no less.Considering all the evidence asa whole, together with Respondent's hostility toward the Union, its awareness ofStone's union activities, the dubiety of his being discharged for allegedly engagingin conduct recognized as showing that an employee has attended to his work, and thelack of resolute proof that he was neglectful of his job, I cannot escape arriving atthe conclusion that Respondent seized upon a bit of normally accepted conduct which11A careful reading of this "story" (General Counsel's Exhibits Nos 13 and 13-A),together with the material describing the illustrations, by the average reader, would, Ibelieve, consume about 5 minute,;Doubtless the time required by people of slight educa-tional advantages would be considerably greaters7As indicative of the unieliabihty of Rogers' testimony sic testified at one place thatStone staited reading about 3 0% :in(] at another place —nat Thompson dlsco%eled himreading about 3 30There is no hint or claim that Stone read on more than one occasionon March 11 If these pacts of Rogers' testimony were to be believed, it would have tobe found she underestimated the time lie read by about 23 or 24 minutes.211-luckabee's testimony that Stone could not have completed his inspection 5 nnnutesafter 3 seems reasonable but it has no seal hearing bete since the fact is that the news-paper incident took place at least 10 minutes and perhaps as long as 25 minutes after 3 05. 470DECISIONS OF NATIONALLABOR RELATIONS BOARDitwanted to believe Stone engaged in as a pretext to rid itself of a union adherent inone of its attempts to polarize the union movement.That thisattempt was not with-out success is evidenced by the flight from the Union after Stone and other prounionemployees were gone.Elvin H. Smith, who is 40 years old, was first hired on January 27, 1941, andworked for Respondent over 14 years until he was discharged on March 14, 1955.Respondent says he was fired for violating an established uniformly enforced ruleagainst smoking more thantwo timesa shift.The General Counsel claims he wasdischarged because of his union activities.Smith signed a union card on March 5.Union meetings were held twice a weekand he attended all of them. Before the no-solicitation notice was posted he pro-cured other employees' signatures.He signed the letter to Respondent's presidentshowing that he was on theorganizingcommittee.Itwill be recalled that Thomp-son told Smith that women and children had gone hungry in Lagrange on account ofthe Union.Previous to 1947, smoking had been forbidden in the slashing department whereSmith worked.That year the employees were informed that they would be allowedto smoke in the restroom.The practice of smoking there continued until February10, 1955. It is quite apparent that employees sometimes went to that room beforeFebruary and thereafter to another location, which will be described hereinafter,and smoked more than twice each shift.There is considerable testimony howeverto the effect that many of the employees understood that the practice was to belimited to twice each shift. It appears that no employee had ever been penalizedbeforeMarch 14, 1955, for smoking more than twice a shift in the departmentwhere Smith worked.A smoking stand or booth(s) was installed in the slashing department on Febru-ary 10, 1955.There is evidence the secondhands were instructed that therewould be no more smoking in the restroom but that henceforth employees mightsmoke in the booth. Smith testified that Secondhand Gaylor told him both beforeand after February 10 that he could smoke twice a shift, that he smoked a cigarettearound 5 p. in , 1 about 7 p. in., and 1 about 9 p. in. on the night he was discharged,and that he had on 1 occasion smoked 3 cigarettes with Gaylor himself.Gaylor tes-tified that he informed all employees working under him, including Smith, that twosmokes per shift would be allowed in the stand, but no longer in the restroomwhere a No-Smoking sign was put up, and that if any of them were caught smoking,more than twice he would have to discharge him.He did not deny Smith's testimonyabout having smoked 3 cigarettes with him at 1 time.Other evidence as to whether there was a widely promulgated rule and, if so, howassiduously it was enforced, coming from rank-and-file employees called by theGeneral Counsel who were in a position to know something about the subject, wasthat: of Cole that there was no rule against smoking so long as the employee'sjob was caught up; of Crowder that the employees smoked when they felt theirjobs were in such shape as to allow it and that when his secondhand went away fromhis job he would go and get a puff off a cigarette; of Sherrer that he has smokedas often as 4 or 5 times a day and does not recall anyone (in supervision) tellinghow many cigarettes but some employees had said (the Company) did not want themto smoke but 2 a shift; of Reese that he never heard of any rule limiting smokersto 2 cigarettes a night and had himself smoked, andseenothers smoke, more than2 a shift; of Raymond Tankersley that he knows of no rule regarding limitation to2 cigarettes a shift; of Herron that he never heard any rule about smoking only 2cigarettes a shift and that he smokes more than twice a night but not a whole cig-arette each occasion because he does not have time; of Pitts that he has not seenanybody going into the smoking stand over twice and does not know how manytimes those that did go in smoked once they were there; of Reed that he neverheard of any company rule against smoking and has smoked, and seen other em-ployees smoke, more than twice a shift; of Whitaker that he knows ofno rule againstsmoking while on the job and that he smokes more than 2 cigarettes on a shift;of Kittrell and Baker that they know of no rule against smoking in the plant; andof Gravitt, Osborne, and Griffin that they have seen other employees smoking onthe job in the plant and that there is nothing uncommon about it.Evidence from rank-and-file employees called by Respondent was that: of EulasBailey that he was told when he went to work there would be just 2 smokes a shift,he was told by Secondhand Chester Estes when the smoking booth was put in that therule would be as usual, that he only goes to the stand twice but may smoke more than1 cigarette each time, and that the rule did not say how many cigarettes but how oftenan employee went to the stand; of Claude Barnette that the rule before the standwas installed was 2 smokes per shift, that when it was put up Estes told him that the WEST POINT MANUFACTURING COMPANY471rule regarding smoking would be the same as always, that before the stand waserected he probably smoked 3 times a shift but was' never reprimanded for, orcaught doing, it, and that since the stand was put up he has not smoked more than2 cigarettes per 8-hour shift; of George Howell that when smoking was first permittedin the restroom employees were not told how many times they could smoke there,that about 8 or 10 years ago there was a notice put up that smoking was beingabused and that "he" said employees were permitted 2 smokes a shift, and thatwhen the booth was erected Gaylor told him not to smoke in the restroom but touse the stand and take 2 smokes a shift; of Morton Bridges that Gaylor mentionedsmoking from time to time, that when the smoke booth was installed Estes toldhim the same-rule would apply there, and that he had smoked more than twice a shiftin the restroom and had not been reprimanded for it or seen doing it by a supervisorso far as he was aware of but had not taken any chance by smoking more thantwice in the stand; of Burt Spanks that Gaylor told him not to smoke anymore in therestroom but to go to the booth, that if he were caught once smoking more than2 cigarettes a shift he would be sent out for a week, and that he imagines that ifhe were caught 2 or 3 times he would be fired; of Marvin Howell that Gaylor toldhim when employees were first allowed in the restroom they could smoke 2 cigarettesa shift but did not tell him what would happen if they should smoke more thantwice and that he never heard any complaint about excessive smoking; of JessieHarper that he smokes 4 or 5 times a night in the smoking booth and guesses othersdo the same if their work is caught up and that there is nothing wrong about doingit; and of Dorothy Harris that she knows of no rule about smoking other than thatit is allowed in the smoking booth and forbidden in the restroom.Digesting this summary, 15 employee witnesses called by the General Counsel,several of them coming in involuntarily, testified to the general effect that eitherthey had never been told anything about smoking or that such instructions as theyreceived were not enforced, and 5 out of 8 employee witnesses called by Respondenttestified that they had been told not to smoke more than twice a shift and, of theremaining 3, 1 testified that the penalty for violating the instructions was a week'ssuspension, another that he was told of no penalty, and the third that he smokes 4or 5 times a night, conduct which is not wrong if one's work is caught up.The weight of the testimony is adverse to Respondent's claim of the uniform en-forcement of a rule by discharge or temporary layoff. Indeed, Gaylor testified thatSmith was the only man he had seen smoke more than twice since the booths wereput up but he had reprimanded two or maybe half a dozen for smoking before thattimeGaylor's claim that he had told Smith and others that anyone caught smokingthe third time would be discharged finds little support in the testimony of the em-ployees-so many of whom stated that they were never advised what the penalty forexcessive smoking might be.Respondent relies upon an excerpt from the testimonyof Barnette to establish the fact that Gaylor stated the penalty would be dis-charge.The persuasiveness of the quoted testimony is allayed by Barnette's othertestimony; i. e. "Q. Up to the present time he has said nothing to you about thesmoking rule, is that correct?A. That's right." In any event, Barnette was testi-fying, whether correctly or otherwise, about what Gaylor said to him, not to Smithor the other employees.Without necessarily discrediting any of the testimony of the some 23 employeewitnesses who testified on the subject, it seems quite clear to me that the actualsituation was that some of them had been instructed not to smoke more than twicea shift,more had not been informed of any rule respecting the number of timesthey might indulge, and most of them had not been told anything about the im-position of any specific penalty.Before March 1955 there had been four occasions, going back as far as June 27,1946, when Smith had been reprimanded.Gaylor told him, after he had engagedin the second of two fights with other employees, that "any further trouble from himin any way" would result in his being discharged.Yet he was not discharged whenthereafter on November 25, 1950, he came to work when he had been drinkingnor on March 5, 1954, when he left his job without permission and was caughtclimbing the plant fence.But he was discharged when he engaged in an act, whichto say the least, was no more serious misconduct than fighting (to, which one wouldsuppose, the chastening tune of a broken nose), reeling to work, or slipping awayfrom it.Respondent states in its brief that Smith had been warned about the con-dition of his job and his frequent absences from the job on many occasions. Therecord does not support this contention.With the exception of the incident havingto do with drinking there is no evidence that he had been warned or censured duringnearly 5 years from November 25, 1950, until he was criticized for failing to leavedrop wires for work on frames on March 9 and 10, within 4 or 5 days after he 472DECISIONSOF NATIONALLABOR RELATIONS BOARDjoined the Union and started attending its meetings.Gaylor testified that through-out a period of 10 years Smith never refused to do what he asked him' to do, thathe kept his job up, and that he was always willing to do what the supervisor askedhim to do.Whatever may have been Smith's shortcomings as an-employee during his youngerdays of intractability, they were invariably tolerated, and threats that he wouldbe discharged if he should cause any further trouble were not carried out when hedid again engage in misbehavior of a serious character.Respondent would seem tohave it that quite suddenly in March 1955, this employee, whose willing servicesithad enjoyed and whose spells,of belligerence and perversity it had endured for14 years, became unbearable.Not until he showed himself active in the Unionand became known as a member of its organizing committee, a regular attendantat its meetings, and a canvasser for members at the mill, did Respondent again beginto laden Smith's personnel file with complaints and find his deportment intolerable.It is of course fundamental that an employer has the right to manager its ownbusiness and that the discharge of an employee incidental to that right is unim-peachable.But where, as here, it is apparent that a discharge allegedly pursuantto the right to run one's own affairs was in fact, as I find it was, a discharge in con-sequence of an employee's union affiliation and activities, Section 8 (a) (1) and(3) of the Act is violated.John F. Cole came to work for Respondent at the age of 19 on June 30, 1950. Heisby far the best educated person among the several alleged to have been dis-criminatorily discharged, having been graduated from high school and having con-tinued his studies by attending courses in an endeavor to procure a degree in busi-ness administration during his spare time from Respondent's employment.Afterworking for 6 months, Cole entered military service and upon his separation re-turned to work for the Company on November 9, 1953, as a general helper andcontinued until he was discharged on March 15, 1955.Respondent insists that Cole was discharged because he refused to- follow in-structions and caused damage to a roll of cloth.The General Counsel claims thatas it is clear that Cole was interrogated regarding his union activities and threatenedwith economic reprisals if he persisted in them, the reasons Respondent advance forthe discharge are pretextuous and that as a matter of fact he was discharged in viola-tion of the Act.Cole joined the Union about March 9, attended all but one of its meetings, signedthe committee letter to the company president, and procured signatures to applica-tion forms.Croft's statements about Cole following the wrong crowd, cutting 'hisown throat, and the Company's moving need be retold here.On March 12, Cole was reprimanded for the second time for failing to changefilling and style tags.About 3 days later, the day Cole first wore a union button,Croft and Huckabee showed him a roll of cloth spotted with oil which they saidhad been called to their attention by a note from Secondhand Luther Ray.24 Theprevious night Cole had changed an apron on one of the looms. Either Croft orHuckabee said the damage had been caused by a short apron 25 Cole was forthwithtaken to the office and given a time slip.Huckabee told him he could return thefollowing day as possibly Whitman might consider putting him back to work.Coledid see Whitman who, after looking over a notice Huckabee prepared which statedthat Cole had made one mistake after the other and had admitted that on accountof his outside studies he did not get ample sleep, announced that he saw no reason toreverse Huckabee's decision to separate him.Huckabee testified that there was nothing unusual about having short aprons,that he imagined plenty could be found on looms right at the time he was testifying,and that Cole did fair work but because of his short experience at the trade he wasno expert.Croft testified that (before he had put on a union button) Cole hadmade two pick gear mistakes which, in one sense of the word, are more seriousthan putting on a short apron and that normally a person would be discharged fora pick gear mistake but not for installing an improper apron unless he did it de-liberately.As against Respondent's contention that its reason for this dischargewas accumulative, it is persuasively significant that Cole was merely reprimandedSt Although a witness. Ray did not testify about the incident-Cole admitted the mistake of not changingthe fillingand pick geaisWith respectto the accusation that he put on an unsuitable apron he is reported to have said to Croftand Whitman that he figured it was long'enoughThis subject was explored with relent-less detail in the interrogation of Roy Oliver, Gwin E Feiner, Frank S. Davis, and Third-hand Homer Walls with but meager results, about all of import having been-discoveredbeing thatloomsare dressed in shoit aprons every once in awhile and no one othei thanCole is known to have ever been supposedly flied foi such abbreviated draping WEST POINT MANUFACTURING COMPANY473for derelictions ordinarily calling'for discharge before management was aware ofhis committee membership,but fired for his actual or assumed part in creating afrequently occurring condition which does not call for discharge after his unionallegiance became known and was persisted in despiteCroft's attempt at dissuasion.Iam convinced that this discharge of yet another known member of the unionorganizing committee was but one more pick of the warp and woof of the windingsheet woven for the Union.26Johnny M. Reeves worked for the Company from August 23, 1939, until March17, 1941, when he entered the military service; from January 28, 1946, until March29, 1951, and from August 5, 1953, until he was laid off on March 16, 1955.Respondent says he was laid off on account of a reduction in force;the GeneralCounsel claims that he was discharged for his union activities.Reeves joined the Union (signed a card) about March 5 and attended all themeetings which were held in the morning.The lubrication group of employees inwhich he worked is a separate department under the supervision of the lubricationengineer.Originally he had done lubrication work in the spinning room on atemporary basis while the regular oiler was out on sick leave.There was an openingin the weave room and Reeves was assigned there when the regular oiler whoseplace he had been taking in spinning returned to work.He was dissatisfied in theweave room and when an opening became available,he was transferred back tospinning.InNovember 1954 there was a change in cleaning schedules,necessitating areadjustment of the work force among the oilers.Reeves was offered a choice ofa second shift job as a spinner or a first job as a weaver.He preferred to give upthe first shift job, the shift on which he was working, rather than go to the weaveroom.New equipment had been ordered for the spinning room during the winterof 1954-55 and by the middle of February half of the frames in thespinning roomhad been equipped with new rolls.These were antifriction rolls which requiredless frequent cleaning-than those they replaced.The cycle for spindle cleaning was8 month"s. instead of 4 months, so that a change in cleaning schedules was necessary.This change in equipment started several months before the union campaign.On February 14, 1956, the Respondent's assistant manager issued the followinginstructions:Since we have purchased antifriction top rolls for the 64 frames in No. 3Spinning Room and delivery has begun on these to the extent that at thepresent time you have equipped approximately i/2 of these frames with middleand back Clean Draft rolls, I would suggest that you get with Ed Penley andhave him rework your oiling jobs.With the installation of the antifrictionrolls on these frames and the fact that you have been able to change the fre-quency of oiling the antifriction spindles from a 4-months to an 8-months cycle,itwould indicate that we should be able to eliminate at least one SpinningRoom oiler.After the jobs and schedules were studied it was found that the crew of 8 in thespinning room could be reduced to 7. The lubrication engineer reviewed the recordsof the spinning room crew, having in mind terminating any employee in the groupwho might be doing unsatisfactory work.However, he could not make a selectionon that basis because they were all functioning well.He then checked length ofservice and found that Reeves was the junior in the spinning room in length ofcontinuous employment.The schedule and the fact that he had less length ofservice than the other oilers in spinning was explained to Reeves.There was noother vacancy available as an oiler.All the other oilers were also advised aboutthe new schedules and the reason for the reduction in force.There remain onlyseven oilers in the spinning room and there have been no hires since Reeves wasterminated.Since then there has been only one person hired as oiler, and that was in theweaving department.LubricationMechanic Slagle testified that he was present atthe conversation between Reeves and Wheeler, the lubrication engineer, in whichReeves was offered a job in weaving in November 1954, and Reeves replied that he"didn't want the weave room under no condition."`mAmong other members of the organizing committee, less persevering than Cole, whoremain in Respondent's employ are Reese, Owens, Whitaker, Kittrell, and Griffin who tooutward appearance resigned from the Union under the circumstances of company sug-gestion, urging, assistance, or pressure with which we are now familiarIt will be re-called that "rani-road" Kelly left the Company after he was told it would be advisablefor him to get out of town 474DECISIONSOF- NATIONALLABOR RELATIONS BOARDUnlike the previously discussed employees, whom I have found were unlawfullydischarged,Reeves neither was a member of the organizing committee, wore aunion button at work, nor solicited memberships.There is no evidence that any.supervisors discussed union matters with him.That an abnormally large numberof employees for a given period-and union members at that-were discharged dur-ing the height of the union campaign and that Respondent engaged in numerousacts of interference, restraint, coercion, and discrimination at about the time itdischarged Reeves.is not sufficient, in the absence of further evidence, to warrantthe conclusion that the allegation of unlawful discrimination against Reeves hasbeen sustained.James T. Simms went to work for Respondent on July 9, 1951, as a general helperin the cloth room.He signed a union card about March 5, attended all the unionmeetings, procured the signatures to cards of about 20 employees before the no-solicitation notice was posted, but did not procure signatures nor solicit membershipsafter it was posted, and started wearing a union button about 4 days before Respond-ent discharged him on March 19, 1955, for the asserted reason of being off the job,talking, and hindering other helpSimms' personnel folder contains only one "warn-ing" record between July 9, 1951, and March 11, 1955. That is a notation that hewas told to stop talking to the inspector too much because it was slowing down pro-duction.But the folder does contain four notations of objections raised to his con-duct- on March 11, 14, 17, and 19, 1955The March 11 entry notes that a pressoperator told a supervisor that Simms was bothering him about the Union.Thesubsequent entries are to the effect that inspectors reported that Simms talked to themand they were worried and nervous; that Simms was found talking to an inspectorand told he would have to stop hindering the help and if it happened again he wouldbe discharged; that Simms was seen talking to the calendar man, by the overseer,who told the secondhand that Simms had not stopped hindering the help; and thaton March 19 after he was seen talking to the calendar man 27 at 9 a. m. and 10:30a.m. he was discharged, at which time Simms protested that the main reasonfor his discharge was because he wanted a union, and that he had never been repri-manded about anything else as long as he had been working.I credit Simms' testimony that all he said to the calendar operator at the timeSecondhand W. T. Dailey discharged him was, "Boy, these women sure are runningthe cloth off." (I make the same reflection concerning Dailey's estimate that theconversation lasted "I would say couple minutes, or two or three minutes, somethinglike that" as I already have with respect to Rogers' estimate of the length of timeStone was asserted to have read a newspaperRegardless of this, even if Simms hadtalked to Cantrell for 5 minutes he could not have interfered materially with his workifDailey's testimony, that a roll runs 5 minutes before being doffed, is to be bebelieved:)Insofar as Respondent has hinted that Simms was also discharged for violatingRespondent's rule against solicitation, I refer to my finding of fact based on his owntestimony that he engaged in no solicitation after the posting of the notice.BeulahWhite's testimony is more susceptible of meaning that Simms propositioned her sometime before the barring of solicitation during the workweek ending Friday, March11, than it is if he did so after the ban was imposed during an 8-day week peculiarlybeginning on a Friday and running through a Sunday. There is no indication in theMarch 11 "warning" notice that Simms talked to inspectors about the Union.Respondent's attempt to draw a distinction between talking with other employeesand interfering with their work is not impressive.The real distinction Respondentmakes, I believe, is that between talking to employees about the Union and merelytalking to them.Supervision was told what Simms was talking about and knew whathe was doing in behalf of the Union before solicitation was ordered stopped.NeitherDailey nor Overseer Morgan (so far as appears from the latter's reports), who wasillat the time of the hearing, knew what he was talking about after that time. Itrequires but little insight to infer that Respondent apprehended he might be continu-ing to recruit union members and that this explains the sudden appearance of themany warning reports after March 11 in Simms' otherwise virtually unblemishedrecord.The interference with the work of a great number of employees due to read-ing the antiunion message in "The Uniontown Story" could not have been other thana hundredfold, even a thousandfold, greater in the aggregate than that occasionedby whatever brief remarks Simms had made to a few of themThe former conduct.Respondent found unobjectionable; indeed it facilitated it at a time that it says therehad come about so marked a decrease in production and increase in seconds over thepreceding months, such a low ebb of production and so great a flow of complaintsr Cantrell, who was nota witness. WEST POINT MANUFACTURING COMPANY-475regarding quality, that it was necessary to take steps to increase efficiency, to start aprogram to improve quality and production, and to start a drive to correct employees'inefficiency and neglect and their leaving their jobs by congregating in discussion orotherwise..By a majority of 17 to 1, White alone dissenting, 17 supervisors and rank-and-fileemployees, including Secondhand Dailey, testified that Respondent had no objectionto, or rule against, employees talking to one another.According to White herself she had conversations with other employees and wouldtalk to Simms several times a day. she does not know whether they talked for sec-onds or minutes and only one of these conversations had to do with the Union.Scarcely can it be said that the following testimony of White furnishes convincingproof that Simms engaged, while at work, in disruptive or time-consuming solicita-tion of his matrilineal coworker on this one occasion:Q.When he talked to you about the Union, he didn't show you any card. Isthat right?A. No, but he did tell me, he says "Aunt Beulah, I have got a pocketful ofthem."That is exactly what he said.Didn't you, Jimmy?On all the evidence, as well as upon the circumstances directly attending Respond-ent's treatment of Simms, I am of the belief that his discharge, ostensibly for cause,was not in reality for cause but rather a trumped up or synthetic discharge for cause.I find that the real and dominant motive of, and the cause for, Simms' discharge wasRespondent's antiunion discrimination.James C. Reed went to work for Respondent the day after his 16th birthday onJune 5, 1946, and remained in the Company's employ for nearly 9 years with butbrief'interruptions, the longest of which was when he was in military service in 1951and 1952, until he was discharged ostensibly for "violation Co. rules" and "solicita-tion in mill CIO union memberships in violation of Company policy" on March25, 1955.Reed signed a membership card about March 7, attended union meetings, passedout union circulars, and wore a union button in the plant.Reference has been madeto Huckabee's expression of disapproval of the fact that Reed wore the button.Reed testified that while he and employees Henry Crowder (not to be confusedwith Herman Crowder) and Hamby were eating their suppers at about 1:20 a. m.,at Crowder's request he gave him a card and that while Crowder wassigning it onthe wall, he stood in the hall between the cloth room and the weave shed and askedHamby, who had not started back to his place of work, to wait a minute so theycould go back together into the weave room.When the card was signed, Reedtook it and the three men went inside to work.Thereafter Night Supervisor HaroldPeek, whom Reed had not seen during the episode, came up and said he had beenin the doffing room and hadseenCrowder sign the card, stated that was not thewise thing to have done, and told Reed and Hamby, who was also wearing a unionbutton, that they were fired.Reed went outside to his car and was waiting forHamby when Peek came up and asked him to hand over Crowder's card.Peek's version of the incident is that on the night of March 26 he saw Reed,Crowder, Hamby, 'and employees A. C. Pepper and R. C. Colby eating lunch in thehallway between the weave and cloth rooms.He then went to the yard, entered thecloth room, and stopped at the door to the hall where the men were still eating tosee what he could hear.The conversation was largely about the CIO and 'he couldhear most of it.After Pepper and Colby left, Hamby started to open the door andleave when Reed asked him to wait a minute until he got a card signed before goingback to work.Crowder signed the card, gave it back to Reed, and the three wentto the weave room.Then Peek in company with Secondhand Ray talked to Reedin the smoking room where Reed said he was aware of the antisolicitation rule andknew he had violated it.Ray then told Reed and Hamby to "go out" and returnlater to see Whitman 28It is important to recall that the antisolicitation rule proscribed solicitation in theplant by any employee while he is at work of any other employee while he is atwork.Let us figure out, whether Reed,while he was at work,solicitated Crowder,while he was at work.Peek testified that he knew of no definite time in which to eat; a lunch wagoncomes to each department and normally stops there about 15 minutes while employeesgather around it, get what they want, eat it, and then go about their business.0 Peek further testified that Whitman decided Hamby had not done any soliciting andexonerated him i476DECISIONS OF NATIONALLABOR RELATIONS BOARDAs appears from Reed's testimony the three men were no more than finishing theirsupper when Crowder signed the card.Even assuming that Hamby had headedback to work or,arguendo,going further,that he was performing work at a timewhen an actual solicitation for membership took place(and the evidence goes nofurther than that Crowder asked for a card-which is certainly not a "solicitation"on Reed's part),the fact remains that the interchange took place between Reed andCrowder at a time when they were not at work,regardless of what Hamby mayhave been doing.Therefore it is difficult to follow Respondent's emphasis on Peek'stestimony,that after Hamby had started back to work Reed asked him to wait aminute until Crowder signed the card or to attach any relevancy thereto.As the ruleproscribes solicitation while either precator or precatee is at work and it is clearthat if anything that may accurately be called a solicitation was made it took placeat a time when neither Reed nor Crowder were at work,itmust be that the rule wasnot infracted.Although Peek's signed warning record and Reed's separation notice, both datedMarch 26, 1955,refer only to the incident with Crowder and Respondent's evidenceis indicative of an assertion of the fact that the ground for Reed's discharge was hisconduct on that date,Respondent in its brief seems to argue that two additionalsupposed derelictions contributed to itsodecision to fire him and refers to the evidenceof employees Harper and Huddleston.The former testified that maybe a coupleof times when Reed was tying on a warp on his job he would ask him if he were readyto sign a card, that it would just take him a minute, and that he reported it to Peek.It appears likely that the inquiry or inquiries Harper reported to Peek took placemore than 10 days before Reed'sdischarge because an"employee warning record,"dated March 15 and signed by Peek, reports that Harper told him Reed had been tohim at his job and in the smoking booth and asked him to sign a union membershipcard.In view of Harper's statement,far remote from the fact,that the antisolicita-tion notice had been up 3 weeks before Reed talked to him(itwas posted only 2-orpossibly 3 working days before Peek reported Harper told him he had sometimeearlier been approached by Reed),I can place little reliance on Harper's testimonythat Reed solicited him subsequent to its posting.In any event,no "warning" aboutthis was given to Reed and no disciplinary action was taken.Harper further testifiedthat there were a couple of times he knows of that Reed asked him if he were readyto sign'and the last time was the night Reed got discharged.There is no claim thatat any time before he was discharged did Harper tell anyone that Reed had impor-tuned him that very night.Obviously then,any present asserveration that anysolicitation of Harper on March 26 played a part in the decision of Respondent toget him discharged that day is illaqueative.Similarly, although Huddleston testi-fied Reed asked him about joining the Union, about a week before he was dis-charged, since he also testifiedthathe neither reported the incident to his supervisornor told anybody about it, any solicitation of Huddleston by Reed could not havebeen a ground for the latter's discharge.The reason advanced by Respondent for the abrupt discharge of this man withwhom, so far as his personnel file discloses,itnever had found occasion to be dissat-isfied during the 10 years of his employment until the height of union activities inwhich he was a participant, does not stand up under scrutiny.The cause must befound elsewhere. I find that the reason was Respondent's opposition to the unionactivities of this employee whom it feared was an unregenerate union advocate andsuspected would continue to seek support for the Union so long as he remained in itsemployment.Because of this conclusion,it happily becomes unnecessary to consider the possiblyexceedingly close question of whether or not Respondent discriminatorily misapplieda no-solicitation rule whichhas been so arduously argued by both counsel.Herman Crowder,who was born August 5, 1911,first went to work for Respondentat its Langdale plant in 1924 at the age of 12 or 13.He does not remember, and therecord does not disclose,how long he remained there this first time but it does appearthat he worked in Valway Mill from 1928 to 1933. As it also appears that Crowderfinished the 9th grade it is a reasonable assumption that sometime between 1924 and1928 he attended school for 2 or more years, it being improbable that he had gone toschool more than 6 or 7 years before1924.Hence it is doubtful if his.first employ-ment as a young boy at Shawmut Mill was of long duration.There is no evidenceconcerning where Crowder may have worked between 1933 and 1937, but it is estab-lished that he started working a second time for Respondent at Langdale Mill in 1937and continued as a weaver in Respondent's employ there and in its Shawmut andLanett Mills until he was discharged on March 26,1955, 31 years after he first startedworking for Respondent and 18 years after his second entry into the employment ofthe Company. WEST POINT MANUFACTURING COMPANY477Crowder signed a union card on March 5, attended all the meetings on his shift,and began to wear a union button about 2 weeks before his discharge. It will berecalled that at about this time Thirdhand Dock Pembleton told Crowder that theunion button meant communism, that no Communist should be allowed to work inthe mill with decent people, that be was going to have to run him off if he did notstay on the job, and that it was not the union button that was causing him to be thatway.The General Counsel's interpretation of the evidence relating to, and his argumentconcerning, Crowder runs as follows: It strains the imagination to arrive at the con-clusion that this employee, after more than a quarter of a century of service, shouldbe terminated for inefficiency as claimed by Respondent.Respondent presented rec-ords to support its contention that he was discharged for low production and highseconds, but these records reveal that there were numerous other employees withlower production and higher seconds than Crowder and that, during the last week hewas employed, 7 out of 21 weavers had higher seconds than Crowder. It is thusconclusively demonstrated that the reason asserted for Crowder's discharge has novalidity, and it is clear that he was discharged for his union affiliation and activitiesand for no other reason.Respondent's appraisal of the testimony and argument in support of its positionthat Crowder was discharged as a result of his own negligence and improper per-formance is that: On one occasion Secondhand J. W. Smith found 9 out of his 36looms producing seconds, which was more than Smith had ever seen a weaver haveon his looms; Crowder admitted a prior 3-day layoff in the fall of 1954 for producingseconds and warnings for carelessness and leaving his job; he was warned on March11 about second quality cloth off his job and told quality must improve or he wouldbe replaced; whether the seconds found on March 26 were caused by Crowder's ownacts or by fault in the looms, it was his responsibility to shut them down and flag thefixer; although the secondhand pointed out 9 defects Crowder refused to recognizethem as such; half the flaws were due to the looms and half to Crowder's failure todo his job properly; Crowder's excuse was that he had a backache due to an injury2 weeks earlier; Respondent's medical examiner, Dr. Austin, reported, following anexamination 3 days after Crowder's discharge, a diagnosis of no apparent disabilityand recommended referral to the patient's family physician, Dr. Norman, for exami-nation, treatment, and further study thereafter; Dr. Norman reported the opinion thatitwas inconceivable that a traumatic injury could give rise to such symptoms withoutmore positive physical findings; Denny, a fixer on 10 of Crowder's looms, testifiedthere were 2 or 3 days, around the-time the union was organizing, during whichCrowder stayed in the smoke booth most of the time; and Hartman, the other loomfixer, testified Crowder claimed the secondhand "had it in for him," that he had notstayed on the job, and consequently was having trouble with it.There is no question but that Crowder was especially active in behalf of the Unionand that Respondent was aware of his interest.The fact is apparent not from Pemble-ton's observations alone.Employee Denny and Secondhand Smith, upon whomRespondent particularly rely to establish its defense of a discharge for cause, testifiedas follows concerning the notoriety of Crowder's activities:Q. [To Denny] It was pretty well known that Mr. Crowder was active in theUnion is that correct?A.Who could miss it?Q. [To Smith] When did you learn that Mr. Crowder was interested in theTextile Workers Union?A. . . I went on an assumption basis that he was because he was signingthem up left and right..When I saw his button as a committee man, then Idefinitely knew he was on the committee.Q.When did you see his button with relation to the day of his discharge?A . . . . About three weeks I guess.Q . . . there is considerable testimony that buttons were not worn in theplant until March 16th, that would be a period of only 10 days.A. I will go along with you. . . .Crowder testified credibly that although Smith showed him 8 or 10 of what Smithclaimed were things wrong he never saw any of the material come back as seconds,he did not find a single thing wrong, and, as he thinks he had been a weaver longenough to know what a defect in cloth is, he would not call anything that Smithshowed him a defect.He further testified that he was having some trouble with hislooms with a resultant production of seconds in cloth other than that shown him by 478DECISIONSOF NATIONALLABOR RELATIONS BOARDSmith, which was caused by the difficulty he had in getting Loomfixer Brad Hard tofix the looms.It is quite apparent that during his 2 penultimate workweeks Crowder turned outmore than an average amount of seconds,yet during this period there were 2 otherweavers the first such week and 3 others the second such week,out of a total of 19 eachweek,whose percentage of production of seconds was greater than his.During thesecond of these weeks his seconds were but six-tenths of 1 percent greater than 2additional fellow weavers.The records would seem to show that the General Counselunderstated by 3 the number of weavers having higher seconds than Crowder duringhis last week of employment when Respondent apparently would have it that heproduced an intolerably high number of seconds, as they disclose that the numberwas 10 of them rather than 7 out of 20 who did so. If we were to go back for aperiod of 10 weeks before the third last week of Crowder's employment to the firstweek of January 1955,we would find that during each week there was an averagenumber of over 6 weavers whose percentage of seconds exceeded Crowder's.During2 weeks only in this period a notation of "good"was made opposite the names ofcertain weavers.Two employees were awarded this citation twice and seven others,including Crowder, received it once.Twelve did not receive it at all.Crowder,who recognizes that he was not pleased with the amount of secondscoming from his looms for a period around the middle of March, attributed the factto the handicapping effect of a back injury as well as to his loomfixer's lack of coopera-tion.29Respondent belittles the physical condition as a factor in the case mainly bypointing to the reports of two physicians that they could find nothing to account forCrowder's complaints.Apart from the facts that the medical reports are not "evi-dence" in the usually accepted sense of the word,that the physicians were not witnessessubject to cross-examination,and that doctors can sometimes be wrong, it is clear thatwhen Crowder was sent to Respondent's clinic by his secondhand on March 10, hegave a history of having been struck by a shuttle,was found to have signs of contusionover the right upper lumbar region,and advised to return for heat treatment thenext day if he had pain.He continued to have back soreness and took medicationbut did not return to the clinic because nothing had been done for him the first day.It was not until 19 days later that he was examined by the Company's medical direc-tor who obtained a history that Crowder continued to have pain in the lower back andthat although he had worked each shift he had been unable to do as much work asusual because of this condition.X-rays of the back revealed an old localized arthriticcondition which the medical director stated was above the area of complaint.Hereported that examination of the back did not reveal any real evidence of hematomaand that no definite muscle spasm was present.Seventeen days after Crowder'sexamination by the medical director, Dr. Norman wrote a report that Crowder com-plained to him on March 31 that he had had a low back pain of 2 or 3 weeks duration,that physical examination on March 31 revealed no marks, discoloration, or deform-ities, that other signs were negative,and that in his opinion a traumatic injury couldnot give rise to Crowder's symptoms without more physical findings.Crowder or his looms produced more than the average number of seconds duringthe period immediately after his March 10 accident.There is no way of telling howmuch of this occurred right after he sustained his injury, on March 10, 11, and 12.This situation continued into the week ending March 19 but, as we haveseen,becamegreatly improved during the following week.Such a course is entirely consistentwith Crowder's claim that for a period after his injury of March 10 he was so handi-capped by its effects that he had not been able to do as well as-usual. It is also indica-tive of a gradual and not prolongedrecovery.It is not in the least surprising then,that 3 weeks or more after his injury the doctors should not find "anyrealevidence ofhematoma," nor"definitemuscle spasm," nor "marks, discolorations, or deformities."Denny's testimony that for 2 days Crowder spent most of the time iri the smokebooth around the time when the Union was organizing cannot be believed. In thefirst place, it is scarcely conceivable that Crowder could have done so without havingbeen discovered by supervisors who also frequented the booth or that he would nothave been penalized, at least reprimanded, for absenting himself from work. In thesecond place, Crowder could not possibly have been away from his work for 2 daysof a 5- or 6-day week without the amount of his production having suffered.Yet aninspection of percent production columns of the weavers' records shown in the mar-29 It appears that weavers were charged for seconds, that this was considered inequitable,and that it was one of the reasons employees joined the Union hoping it would correctthe situation. WEST POINT MANUFACTURING COMPANY '479gin 30 reveals that during the 5 weeks from that ending February 26 until the weekhe was discharged,Crowder's average production was fairly up to the norm and inexcess of that of his fellow workers.Of course,if it could be correctly imaginedthat Crowder did no work for most of the time for 2 days in 1 week without super-visors knowing it, Respondent cannot now claim that this conduct formed a part ofthe asserted"improper performance of his job"which it alleges was the reason forhis discharge.Assuming the accuracy of his secondhand's description of the state of Crowder'sjob on a single occasion,"one swallow maketh not a summer,nor one ill-wind awinter."Crowder was probably not the best weaver in Respondent's employ; norwas he the worst.As has been seen,the company records themselves indicate thatthe performance of other employees,during this particular time when Respondentsays special corrective steps were being taken to get the percentage of production upto a normal operating standard and the quality of fabrics back to accepted standards,was inferior to Crowder's.Yet while he alone was fired it does not appear that otherswith poorer or no better records were even wrist-slapped for their similarly equallynefarious shortcomings.An "employee work record" form on which Overseer Whitman appraised Crowder'sperformance provides spaces for rating five selected factors on a scale ranging from"poor"to "excellent."Crowder'swork was evaluated as "below average"in 2 and"average"in the other 3 factors.In this form Whitman expressed a willingness toconsider reemploying Crowder.I believe that an overall and undistorted estimateof Crowder's worth is not far removed from that spelled out in Respondent's ownrecords and that he is a good average weaver. I am unable,however,to agree withRespondent's argument that this man, who has aged beyond his yearsin itsdrab andtoilsome service, at any time became such an inefficient and intentionally negligenta weaver that he could no longer be tolerated in its employ.In my opinion the reason ascribed by Respondent for its action was feignedly ad-vanced. I am convinced that Crowder was discharged because of his union affiliationand activities.Genelle Tankersley, to the subject of whose discharge we have atlong lastarrived, first worked for Respondent at its Langdale Mill 31 and then came towork in the Lanett Mill on March 24, 1942. There is confusing evidence thatshe was out of work some time before she returned on May 14, 1950, and that shewas given a 90-day leave on February 2, 1954, because there was no work avail-able.She was first a warphand but had become a weaver a fairly long time beforeher discharge on March 28, 1955.Tankersley signed a union card on March 5, 1955, and attended the organizationalmeetings.She is the wife of employee Raymond Tankersley, about whose coercionat the hands of Davis, Thompson, and others and about whose resignation from theUnion, a day or two after his wife had been discharged, findings have been made.32Itwill be recalled that in reply to Secondhand Gunn's inquiry, Tankersley toldhim she thought the Union was a good thing and that later on the Wednesday be-fore she was discharged Gunn asked her if she were on the committee and shereplied that she was not.The General Counsel argues that Respondent's claim that Tankersleywas dis-charged for "excessive second quality cloth produced on job as compared to othershifts on same job based on six-week average" is pretextuous and that Respondentwas primarily motivated in discharging her because of her union affiliation andactivities.He lays emphasis upon a comparison which he says shows that Tankers-ley had a greater production percentagewise than Foster, another employee whoworked on the same group of machines at another time, that Tankersley replaced-'Week ending 2-26Ci owder 92 21 , Hawkins 88 31 ; Chappell 88 42Week ending 3-5 Crowder 92 68, Yai biongh 90 23 ; Heath 90 92Week ending 3-12. Ciowdei 92 96, I1a«kms 88 78; Shadix 9013Week ending 3-19, Crowder 93 55, Hawkins 89 78; Shadix 89.69.Week ending 3-26 Ciowdei 92 65 . Hawkins 89 49 ; heath 90 10The date she first entered Respondent's employment is not disclosedThe statementthat she woiked at Langdale fioni February 2, 1952, to March 24, 1942, is obiiously illerrorIf the earlier (late should be Febiu,tiv 2, 1942, Tankeisley would have been 25 atthe time, if it should be 1932 sbe would h,is e been but 15There isa note in Tankersley's "sepaiation notice" that she thinks she was dischaigedbecause of the Union since her husband was on the committeeRaymond T.uikei iey'snephew. Billie Tankersley, signed the committee letter and the name "W D Tankersley"appears as i siguei on the copy tlieieof iihich is all exhibit in the caseRaymond testi-fied that lie signed the "committeepapers." 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisemployeebecauseof the latter's low production, and that after Tankersley wasdischargedthis samelower producing employee, Foster, replaced her.Respondent's view of the evidence and its assertion relative to the reason forTankersley having been discharged is that: a secondhand made written reports thathe had told her that her seconds were too high and that he wanted her to show im-provement; she said she was doing the best she could; the production records fromFebruary 19 to March 16 show that her production record was below that of 2weavers on the 2 other shifts on the same loom and continued to get worse; al-though Tankersley and another employee testified that poplin is more difficult torun than other types of fabric, her record was worse than before most of the poplinhad been taken off; the production of seconds' records of weavers show that theefficiency of weavers varies from day to day; compared to a room average of 4.15percent over a 14-week period, Tankersley's average was 7.7 percent, Foster's was5.3 percent, and Chappell's was 6.1 percent; there was evidence that her poor workwas caused at least in part by her neglect of her job, witnesses having testifiedTankersley was not found on the job as much as other weavers, wouldn't watch herloom like the others, and stood around and talked quite a bit; there was more re-pairing of pickouts on her looms during the last 2 weeks she was there than before;Respondent's supervisors had no knowledge of her union activities; and she wasseparated because of a poor record which became progressively worse, not in viola-tion of the Act.In order to determine the facts and the actual reasons for Tankersley's discharge,it seemsnecessary to explore the evidence somewhat more thoroughly than havethe parties in their briefs.Loomfixer Ollis Turner testified that Tankersley wove on the job for which hewas fixer for about 2 months and that 6 weeks after, he would say, she went to workon it, Gunn told him Tankersley was going to make a good weaver.WarpmanTollie J. Osborne testified that Tankersley wove poplin on looms on which he tiedthe works for about 5 or 6 weeks before her discharge, that poplin was hard toweave, that previously Foster had worked on this same job and did not run as muchproduction as Tankersley did and had been taken off the job and put on work as abattery hand, that after Tankersley was placed on the job the production figuresincreased, and that Tankersley remained constantly on the job and told him thatfor 2 or 3 nights she didn't have time to eat her lunch.Loomfixer Leon Griffin 33testified that at a time when she had come on his job, Gunn walked up to him onceor twice and said Tankersley was doing good, that poplin is mighty difficult to weaveand apt to produce more seconds than other material. In a somewhat differenttenor, employee Lena Dollar testified that: She would not think Tankersley's workwas good, as a lot of time she was talking to the ones who were for the Union; partof her (Dollar's) job is to clean up the seconds; she would not have to spend agood bit of time on Tankersley's job because of seconds and did not necessarily findmore misdraws and doubles on Tankersley's job than on those of the other weavers;and she would think that Tankersley's production was less, and her seconds weremore, than Foster's.Gunn (while not denying Turner's and Griffin's testimony and admitting thathe remembered two conversations with Tankersley about the Union, asking herwhat she thought of its activities and saying he had other employees with recordsright along with hers) testified he recommended her discharge because of too manyseconds and too little production.Gunn further testified that he took Foster offthe looms because she was having high seconds and low production and put Tank-ersley on them and that after Tankersley was fired he put Foster back on the job;that some weeks others may have had second recordsjust asbad as Tankersley's;and that poplin might be a little more difficult to work on than other material.This business of selecting excerpts from mathematical computations and theninsist-ing they prove or disprove an employee's ability can be overdone.Respondent con-'-fidently presses upon me statistics indicating that Tankersley was a poorer workerthan 2 employees who worked on the same looms, but on different shifts, but disre-gards the figures disclosing that during the weeks Foster worked on the same shift,looms, and material as did Tankersley, her weekly production percentage was 82,80, 75, 79, and 78 while Tankersley's was 82, 81, 84, 87, and 92, and that during thelast 2 weeks Tankersley worked, when practically no more of the poplin, whichOverseerWhitman testified should cause no more seconds than any other fabric,^3Aiiffin also testified that after Tankersley and a number of employees had been firedhe told «'hitman lie was ready to quit fooling with the UnionOn direct examination hesaid his decision was brought on and on ciose-examination he said it was not brought on,because Tankersley had been fired WEST POINTMANUFACTURING COMPANY481was being woven,her percentage of production was 92 which exceeded by 4 per-cent Foster's best record during all but 2 weeks from January 1 throughApril 2.Likewise,theGeneral Counsel has relied upon the fact that during many weeks,Tankersley'sproduction record was considerably better than that of several otherweavers working on her shift,while ignoring the fact that during other weeks shewas among the lowest on the totem pole.The point to bear in mind is not whether Tankersley was the worst or among theworst weavers in her room but whether in fact she was discharged for inefficiency asRespondent claims. It is not incumbent upon Respondent to show that she was in-ferior to all others to establish its claim.Rather the burden is on the General Coun-sel at all times to show that Tankersley was discharged because of her support of theunion.There is no merit in Respondent's contention that it was unaware of this sup-port.As I have found she told Gunn that she believed in it. It is apparent from thetestimony of Supervisor Peek,Secondhand Thompson,and others that departmentheads and supervisors were informedby Whitman of thenames of the signers ofthe organizing committee's letter and that some of the names were illegible. It wasnatural, and Gunn does not deny it(he merely testified he did not recall what was saidduring his second conversation with her),that when the name of two Tankersleys ap-peared on the letter he should ask Mrs. Tankersley if she was a member of the com-mittee in which the family name was doubly involved.Having this knowledge of Tankersley's approval of the Union,and her kin's spon-soring of the organizing effort,a suspicion arises that she was selected for discharge,rather than someone of the other no more demonstrably efficient weavers who wereopposed to the Union,because of the fact that she favored it.However,even thoughTankersley might have been among the best weavers and the only union member onher shift,the mere fact that she was singled out for discharge while poorer weaverswere retained would not necessarily establish the General Counsel's contention. Ifone were to segregate the evidence solely relating to Tankersley from that applyingto the case as a whole the issue would no more than hang in the balance.Then therewould be suspicion alone, solving nothing.That the truth may not take cover whensuspicion lurks, Tankersley's demission must be considered in the context of the caseas a whole and in the light of the entire pattern of Respondent's conduct.A Board majority stated inDelta Finishing Company(Divisionof J. P.Stevens &Co., Inc.Plant No. 3),111NLRB 659 (a case cited,and quoted from, by Re-spondent),in partially reversing this Trial Examiner who did not take into considera-tion conduct in a previous case arising more than 6 months earlier between the sameparties which the Board had not found to have been unfair labor practices at the timehe issued his Intermediate Report:Nor do we agree with the Trial Examiner that Street's remarks were isolated.For, not only do they reflect the Respondent's conceded policy to discouragemembership in the Union,but also demonstrate a continuation of Respondent'spattern of coercive conduct in which Thomas and another supervisor(Baker)engaged and which was litigated in Case No. 11-CA-588... .The Board pointed out that it has, with judicial approval, consistently evaluated a Re-spondent's acts in the light of his prior conduct and cited cases includingBrady Avia-tionCorporation,110 NLRB 25, affd. 224 F. 2d 23 (C. A. 5).The remarks and conduct which I have found were coercive were virtually con-current with Tankersley's discharge.Theytogether form a pattern being wovenon the same loom. Evaluating,in the light of its other unfair labor practices, Re-spondent'sdischarge of this now 39-year-old woman who had spent most of hermature life in its employment and had apparently been regarded as a satisfactoryworker until she became recognized as a deterrent to the success of a policy of dis-couraging union membership,a design of discrimination becomes distinct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Respondent as set forth in section 1,above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices affecting commerce,itwill be recommended that it cease and desist there-390609--56-vol 115321 482DECISIONSOF 'NATIONAL LABOR'RELATIONS 'BOARDfrom and take certain `affirmative measures designed to effectuate the policies ofthe Act..By interrogating employees concerning their membership in, sympathies for,' andactivities on behalf of the Union, by asking and inducing employees to revoke theirmemberships in the Union and to make written requests directed to the Union forthe return of authorizations to the Union, by threatening employees with reprisalbecause of their membership in, sympathies for, and activities on behalf of theUnion, by promising benefits to employees on condition that they withdraw mem-bership from the Union and discontinue their activities in its behalf, and by threat-ing employees that it would close its plant because of their concerted activity, Re-spondent has evinced an effort to thwart the self-organization of its employees anddeprive them of their rights under the Act.Having thus found, I will recommendthat Respondent cease and desist from engaging in such conduct.'Having found that Respondent discriminated in regard to the hire and tenureof employment of Elizabeth Danford, Benjamin F. Stone, Elvin Smith, John F. Cole,James T. Simms, James C. Reed, Herman Crowder, and Genelle Tankersley, I willrecommend that Respondent offer each of them reinstatement to their former orsubstantially smiliar positions without prejudice to their seniority or other rightsand privileges.Iwill further recommend that Respondent make each of themwhole for any loss of pay suffered as a result of the discrimination, by payment toeach of them of a sum of money equal to that which he or she normally wouldhave earned as wages from the date of the discrimination to the date of offer of re-instatement, less his or her net earnings during such period.The back pay shallbe computed on a quarterly basis in the manner set forth in F.W. WoolworthCompany,90 NLRB 289, and Respondent shall make available to the Board, pay-roll and other records necessary to the determination of the amounts due.In view of the nature and extent of the unfair labor practices committed, I ampersuaded that Respondent's conduct indicates a purpose to defeat the self-organiza-tion of its employees and that a danger exists that in the future Respondent, unlessrestrained,will engage in other unfair labor practices.Accordingly, in order tomake effective the interdependent guarantees of Section 7 of the Act, I will rec-ommend that Respondent cease and desist from in any manner infringing upon therights guaranteed in said section.N. L. R. B. v. Express Publishing Company,312U. S. 426.As the evidence does not establish that Respondent unlawfully discriminatedagainst Joe W. Lynn, Johnny M. Reeves, Jimmie H. White, and Gladys H. Smith, Ishall recommend dismissal of the allegations concerning them.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAw1.The Union is a labor organization within the meaning of Section 2 (5) of theAct.2.Respondent, by interrogating employees concerning their membership in,sympathies for, and activities on behalf of the Union, by asking and inducing em-ployees to revoke their memberships in the Union and to make written requestsfor the return of authorizations to the Union, by threatening employees with re-prisal because of their membership in, sympathies for, and activities in behalf oftheUnion, by promising benefits to employees on condition that they withdrawmembership from the Union and discontinue activitiesin itsbehalf, and by threaten-ing employees that it would close its plant because of their concerted activity, in-terfered with, restrained, and coerceditsemployeesin theexerciseof rights guar-anteed in Section 7 of the Act, thereby engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.3.Respondent by discriminating in regard to the hire and tenure of employmentof Elizabeth Danford, Benjamin F. Stone, Elvin Smith, John F. Cole, James T.Simms, JamesC. Reed, Herman Crowder, and Genelle Tankersley, thereby discour-aging membership in -a labor organization, has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act.4.The above unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.Respondent has not discriminated in regard to the hire and tenure of employ-ment of Joe W. Lynn, Johnny M.Reeves, Jimmie H.White, and Gladys H. Smith.[Recommendations omitted from publication.]